       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 1 of 98




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
COMMONWEALTH OF             :                  CIVIL NO: 1:12-CV-01567
PENNSYLVANIA, PENNSYLVANIA :
GAME COMMISSION,            :                  (Chief Judge Conner)
                            :
                 Plaintiff  :                  (Chief Magistrate Judge Schwab)
                            :
THOMAS E. PROCTOR HEIRS     :
TRUST and the MARGARET      :
PROCTOR TRUST,              :
                            :
                 Defendants :
                            :
                    REPORT AND RECOMMENDATION


I. Introduction.
      This action involves property disputes between the plaintiff, the

Pennsylvania Game Commission (“Game Commission”), and the defendants, the

Thomas E. Proctor Heirs Trust and the Margaret Proctor Trust (“Proctor Trusts”).

The parties dispute the title to numerous tracts of land in Sullivan and Bradford

Counties. Presently before the court are cross-motions for partial summary

judgment as to one tract of land in Bradford County. Also before the Court is a

motion of the Proctor Trusts to strike an expert report filed by the Game

Commission. For the reasons, discussed below, we recommend that the Court

grant in part and deny in part the Proctor Trusts’ motion to strike. We also

recommend that the Court deny both motions for partial summary judgment.
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 2 of 98




II. Background and Procedural History.

      A. The Second Amended Complaint.

      In August of 2012, the Game Commission began this action by filing a

complaint against the Thomas E. Proctor Heirs Trust, a Massachusetts trust, its

successors and assigns to quiet title to real property located in Sullivan County,

Pennsylvania. In July of 2013, the Game Commission filed an amended complaint

again naming the Thomas E. Proctor Heirs Trust as the defendant. And in

December of 2014, the Game Commission filed the now operative complaint—a

second amended complaint that again names the Thomas E. Proctor Heirs Trust

and that adds as a defendant the Margaret Proctor Trust, a trust that it is alleged is

held for the benefit of the heirs of Thomas E. Proctor and Emma H. Proctor.

      Asserting that the court has diversity jurisdiction, the Game Commission

seeks to quiet title to approximately 2,481 acres of land in Sullivan County,

comprised of six warrants.1 The Game Commission alleges that it acquired

ownership of this property by way of a deed dated December 31, 1924, from the


1
  See Herder Spring v. Keller, 143 A.3d 358, 360 n.3 (Pa. 2016) (explaining the
historical context of Pennsylvania’s early land law, and specifically: a person who
sought to purchase land would submit an application to the Land Office; the
secretary would issue a warrant that would describe the land, the property
adjoining the land, the purchaser, the purchase price, and the terms of the sale; the
issuance of this warrant would trigger a survey of the land; and after the survey
was completed and returned, a patent would be issued providing clear title from the
state or the proprietor to the original purchaser of the property).

                                           2
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 3 of 98




Central Pennsylvania Lumber Company (“CPLC”). This property is part of the

State Game Lands.

      The Game Commission alleges that it named the Proctor Trusts as

defendants because the Proctor Trusts have asserted an interest in the property

based on a 1894 deed from Thomas E. Proctor and Emma H. Proctor (“the

Proctors”) to the Union Tanning Company that reserved “all the minerals, coal, oil,

gas or petroleum found in or under the surface of the land,” and a 1897 quitclaim

deed from O.B. and Sarah Grant to Emma H. Proctor and Thomas E. Proctor’s

heirs (“the Proctor heirs”) that quitclaimed “all the right, title, interest, and estate”

that the Grants acquired in 1896 through treasurer deeds from the Treasurer of

Sullivan County “of, in and in to the minerals, coal, oil, gas or petroleum found on

or under the surface of the lands described in said Treasurer’s deeds.” Doc. 40 at

¶ 11.2 The property was later sold by the Sullivan County Treasurer at a 1908 tax

sale to C.H. McCauley, Jr. (“McCauley”). The Game Commission alleges that at

the time of the 1908 tax sale, the property was unseated and the Proctor heirs did

not have the oil, gas, and mineral estates separately assessed. According to the


2
  By way of legal background, Pennsylvania recognizes three estates in land:
(1) the surface estate; (2) the mineral (or subsurface) estate; and (3) the support
estate. See Smith v. Glen Alden Coal Co., 32 A.2d 227, 234–35 (Pa. 1943); United
States v. 3,218.9 Acres of Land, More or Less, Situated in Warren Cty., State of
Pa., 619 F.2d 288, 291 (3d Cir. 1980). “Because these estates are severable,
different owners may hold title to separate and distinct estates in the same land.”
Hetrick v. Apollo Gas Co., 608 A.2d 1074, 1077 (Pa. Super. Ct. 1992).
                                            3
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 4 of 98




Game Commission, the 1908 tax sale resulted in passing “all title to the real estate

fairly chargeable with the taxes and not separately assessed.” Id. at ¶ 19.

McCauley, along with his wife, later conveyed the property to CPLC. The Game

Commission alleges that it acquired its interest in the property from CPLC and that

it acquired all the interests in the property including the previously reserved

mineral and gas rights.3

      The Game Commission seeks to quiet title to the property to itself under

Pa.R.Civ.P. 1061(b)(3) and 1061(b)(4).



      B. The Stay Pending the Pennsylvania Supreme Court’s Decision in
      Herder Spring.
      In March of 2015, the parties filed a joint motion to stay this matter pending

a decision from the Pennsylvania Supreme Court in Herder Spring Hunting Club v.

Keller, 631 Pa. 205, 205 (2015) (granting petition for allowance of appeal and

setting forth the issues that will be considered on appeal). The parties alleged that

while the issues presented in Herder Spring were not identical to the issues

presented in our case, the Pennsylvania Supreme Court’s ruling would, at a

minimum, shape the parties’ discovery and possibly the filing of dispositive


3
   In other words, although the Game Commission does not use the term “title
wash” in the second amended complaint, it alleges that the 1908 tax sale resulted in
a “title wash” whereby the previously reserved mineral estate and surface estate
were rejoined through the tax sale. Later, we discuss in more detail the concept of
title washing.
                                         4
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 5 of 98




motions. We granted the motion to stay, and the stay remained in effect until

October of 2016.



      C. The Herder Spring Decision.

      In Herder Spring, the Pennsylvania Supreme Court addressed the concept of

title washing. Herder Spring and the concept of title washing are central to this

case: the Game Commission relies on Herder Spring, and the Proctor Trusts

contend that Herder Spring is not applicable for various reasons. Thus, we recount

in some detail the decision in Herder Spring.

      In 1894, Harry and Anna Keller (“the Kellers”) bought property at a tax sale

in Centre County, Pennsylvania. Herder Spring, 143 A.3d at 360. Then, in 1899,

the Kellers sold the surface rights of that property to Isaac Beck, Isaiah Beck, and

James Fisher (“Becks”), but reserved the subsurface rights to themselves “through

an extensive reservation that indisputably covered the natural gas at issue[.]” Id.

As explained by the Herder Spring Court, however, there was no evidence in the

record that the Becks had complied with the Act of 1806, which required anyone

becoming a holder of unseated land4 to provide notice to the county commissioners




4
   “Prior to 1947, Pennsylvania’s land was categorized as either seated or unseated
land.” Id. at 363 (footnote omitted). “Seated land was property that had been
developed with residential structures, had personal property upon it that could be
‘levied upon for the tax due’, or was producing regular profit through cultivation,
                                          5
        Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 6 of 98




of the transfer of ownership. Id. There was also no evidence in the record that the

Kellers had informed the county commissioners of their reservation of subsurface

rights. Id.5

       Following other transfers not relevant to the Pennsylvania Supreme Court’s

decision, Ralph Smith eventually acquired the surface rights to the disputed

property. Id. But then, in 1935, because of unpaid taxes, the county commissioners

acquired the property at a treasurer’s sale. Id. Following that sale, the county

commissioners held the property until 1941, at which time they sold the property to

Max Herr, whose widow then sold the property to the Herder Spring Hunting Club

(“Hunting Club”) in 1959. Id. at 361.6

       After acquiring the property, the Hunting Club entered into several oil and

gas leases, and eventually it filed a complaint to quiet title in August of 2008

lumbering, or mining.” Id. In contrast, unseated land was “wild” land, which
included “any land that did not meet the requirements of being seated.” Id.
5
  The Act of 1806 did not impose a duty on the Kellers to report their reservation
of subsurface rights. Id. at 372. As explained by the Herder Spring Court, the
relevant portion of the Act of 1806 imposed a reporting duty only on a party
becoming a holder of unseated land. Id. Thus, given their prior ownership of the
entire property, the Kellers did not become a holder of unseated land when they
sold the surface estate and reserved the subsurface estate of such property. Id.
6
  During the title search, the Hunting Club’s attorney noticed the Kellers’ prior
subsurface reservation and recommended that language be added to the deed to
reflect that reservation. Id. at 361. The deed described the property, but only
“generically provided [that the] ‘conveyance [was] subject to all exceptions and
reservations as [were] contained in the chain of title,’ without specifying the Keller
reservation.” Id.
                                           6
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 7 of 98




against the heirs of the Kellers (“Keller heirs”), “presumably as a result of the

discovery of Marcellus Shale on the property.” Id. Per the Hunting Club, the 1935

tax sale had extinguished the Kellers’ 1899 reservation of subsurface rights. Id. In

support, the Hunting Club argued that because the county commissioners had not

been alerted to the Kellers’ reservation, the taxes were assessed against the entire

property, and the subsequent tax sale of that property resulted in the transfer of

both the surface and subsurface estates. Id. The Keller heirs, on the other hand,

maintained that the 1935 tax sale only resulted in the transfer of the surface rights

to the disputed property. Id. at 362.

      Following an extensive review of the historical law regarding tax sales of

unseated property in Pennsylvania, the Herder Spring Court ultimately concluded

that the 1935 tax sale conveyed the entire disputed property, including both the

surface and subsurface estates. Id. at 375. The Court explained that although the

disputed property had been severed into surface and subsurface estates, neither

party had reported that severance to the county commissioners. Id. at 372. Thus,

absent proof to the contrary, the Supreme Court could presume that, because the

severance was never reported, the entire disputed property continued to be

assessed, taxed, and sold. Id. (citing Heft v. Gephart, 65 Pa. 510, 516 (Pa. 1870)

for the proposition that “the tax system relating to unseated land . . . treated [such]

unseated land ‘entirely in reference to the original warrants when not otherwise

                                           7
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 8 of 98




directed by the owners.’”). The Pennsylvania Supreme Court observed that the

documents relating to the pertinent tax sale provided “no indication” that the

assessment and taxation occurred on anything other than the entire disputed

property since those documents “provide[d] no reference to the surface estate or

the reserved subsurface estate.” Id. at 375. As a result, the 1935 tax sale conveyed

the entire disputed property. Id. Thus, when neither the Kellers, nor the surface

owners, challenged the assessment or tax sale and failed to redeem the property

within the requisite redemption period, the Kellers’ title was extinguished, thereby

allowing the entire property to be purchased in 1941 by Mr. Herr, from whom the

Hunting Club derived its title. Id.

      In reaching this conclusion, the Pennsylvania Supreme Court observed that

its decision only “applies to a very limited subset of cases involving quiet title

actions for formerly unseated land sold at a tax sale prior to 1947.” Id. at 378.

And, within this very limited subset of cases, the Court further instructed that its

decision “would not govern those tax sales which specified whether the assessment

involved the surface or the mineral rights.” Id. at 378–79.



      D. Proceedings after the stay was lifted.

      After the stay was lifted and with leave of court, the Proctor Trusts filed an

amended answer and affirmative defenses with counterclaims. In the


                                           8
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 9 of 98




counterclaims, the Proctor Trusts seek to quiet title to the oil and gas rights to the

same property at issue in the Game Commission’s second amended complaint as

well as the oil and gas rights to numerous other properties in Sullivan and Bradford

Counties, many of which also went through tax sales in 1908 and that also now

form part of the State Game Lands. The Proctor Trusts, however, contend that for

various reasons, the tax sales did not result in a “title wash,” and they seek a

determination that the oil and gas rights to the properties are vested in them. They

also raise counterclaims of conversion and unjust enrichment, and they seek

compensatory and punitive damages.

      After the Court denied the Game Commission’s motion to dismiss the

counterclaims, the Game Commission filed a document titled “Reply of the

Commonwealth of Pennsylvania, Pennsylvania Game Commission, to Defendants’

Amended Answer and Affirmative Defenses to the Second Amended Complaint

with Counterclaim.” Doc. 82. This document is, in part, an answer to the Proctor

Trusts’ counterclaims. It also contains a counterclaim against the Proctor Trusts

claiming that the Proctor Trusts tortiously interfered with the Game Commission’s

contractual relations with a third party by filing its counterclaims drawing into

dispute the whole of State Game Lands 12, 13, and 36. The Proctor Trusts then

filed an answer to that counterclaim. Thereafter, the parties filed a stipulation

narrowing the properties at issue. See Doc. 89.

                                           9
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 10 of 98




      On April 17, 2018, the Proctor Trusts filed a motion for partial summary

judgment as to one warrant—the Josiah Haines Warrant. The Josiah Haines

Warrant was selected as a bellwether tract for the dozens of tracts of land at issue

in this case. After a conference with the parties, except for one deposition, we

stayed all further discovery and case management deadlines pending final

resolution of the Proctor Trusts’ motion for partial summary judgment. Thereafter,

the Game Commission also filed a motion for partial summary judgment as to the

Josiah Haines Warrant.7 The parties have fully briefed the cross motions for partial

summary judgment. Before we address those motions, however, we address the

Proctor Trusts’ motion to strike the declaration and title opinion of the Game

Commission’s expert.




7
  In the second amended complaint, the Game Commission seeks to quiet title to
warrants in Sullivan County Pennsylvania, but the Josiah Haines Warrant at issue
in the motions for partial summary judgment is in Bradford County. The Proctor
Trusts sought in their counterclaims to quiet title to the Josiah Haines Warrant
among others. Although the Game Commission filed a counterclaim against the
Proctor Trusts for tortious interference, it did not specifically file a counterclaim to
quiet title to the warrants named in the Proctor Trusts’ counterclaims.
Nevertheless, in its response to the Proctor Trusts’ counterclaims, the Game
Commission did request that “the Court enter judgment that the [Game
Commission] has title with respect to the oil, gas, and minerals where the law and
facts show as vested in the [Game Commission].” Doc. 82 at 31, 32. Thus, we
construe the Game Commission’s motion for partial summary judgment as seeking
summary judgment quieting title to the Josiah Haines Warrant in the Game
Commission.
                                           10
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 11 of 98




III. Motion to Strike.

      In support of its motion for partial summary judgment and in opposition to

the Proctor Trusts’ motion for partial summary judgment, the Game Commission

submitted a declaration from J.C. Wilkinson, III. See Doc. 122-1. Wilkinson

describes himself as an attorney with “extensive experience with respect to oil and

natural gas title issues in Pennsylvania” and who has “rendered numerous oil and

gas title opinions for properties throughout the Commonwealth.” Id. at 2, ¶ 2.

      As to the Josiah Haines Warrant, Wilkinson asserts that “[b]ased on [his]

education, training and experience it is [his] opinion, with a reasonable degree of

professional certainty, that: (1) the Proctor Trusts do not have an interest in the

Subsurface Estate; and (2) the [Game] Commission has title to the Subsurface

Estate.” Id. at 3, ¶ 5. He sets forth the documents that he relied upon in forming

that opinion as well as his grounds for that opinion. Id. at 2–7, ¶¶ 3–7.

      Wilkinson attached to his declaration a copy of his “Oil, Gas and Mineral

Title Opinion” as of July 8, 2016, as to the Josiah Haines Warrant. Id. at 122-1 at

13–31. In that title opinion, Wilkinson describes the subject land, and he states

that his examination was limited to: (1) an Abstract of Title, dated July 14, 2016,

by Percheron LLC (“Percheron Abstract”); (2) an Abstract of Title, dated

November 22, 1920, by John E. Potter, Esq. (“Potter Abstract”); (3) “Unseated

Land Records from the Bradford County Historical Society as photographed and

                                          11
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 12 of 98




obtained by Gregory S. Gass, a consultant of the” Proctor Trusts (“Gass Exhibits”);

and (4) maps and plats of the lands as referenced in the above documents. Id. at

14–18. Wilkinson asserts that 100% of both the surface estate and the oil, gas, and

mineral estate is vested in the Commonwealth of Pennsylvania. Id. at 18.

      In his title opinion, Wilkinson provides a history of the title and information

regarding assessments and tax sales. Id. at 20–24. The title opinion also contains

several comments including one titled “1908 Unseated Tax Sale—‘Title Wash,’”

which includes a brief discussion of the Pennsylvania Supreme Court’s decision in

Herder Spring and a chart of the “Title Wash” of the land as a result of the 1908

tax sale. Id. at 26–27. In addition, Wilkinson includes an analysis of the 1920 deed

from CPLC to the Commonwealth. Id. at 28–29. And he concludes that the deed

“does not contain clear language of reservation in favor of CPL” and that because

of the 1908 “Title Wash,” the prior reservation of oil, gas, and mineral rights in the

land was extinguished. Id. at 29.

      Contending that Wilkinson’s declaration “is an improper and inadmissible

legal opinion on matters exclusively reserved to the Court,” doc. 136 at 2, the

Proctor Trusts move to strike the declaration of Wilkinson and the title opinion

attached to his declaration as well as any references in the Game Commission’s

briefs to the declaration or title opinion. The parties have fully briefed the motion




                                          12
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 13 of 98




to strike. For the reasons discussed below, we recommend that the motion to strike

be granted in part and denied in part.

      Federal Rule of Evidence 702, which governs the admissibility of expert

testimony, provides:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:
      (a) the expert’s scientific, technical, or other specialized
      knowledge will help the trier of fact to understand the evidence
      or to determine a fact in issue;
      (b) the testimony is based on sufficient facts or data;
      (c) the testimony is the product of reliable principles and
      methods; and
      (d) the expert has reliably applied the principles and methods to
      the facts of the case.
“Rule 702 has three major requirements: (1) the proffered witness must be an

expert, i.e., must be qualified; (2) the expert must testify about matters requiring

scientific, technical or specialized knowledge; and (3) the expert’s testimony must

assist the trier of fact.” Pineda v. Ford Motor Co., 520 F.3d 237, 244 (3d Cir.

2008). The third requirement, the one at issue here, relates to fit—“the expert

testimony must fit the issues in the case.” Schneider ex rel. Estate of Schneider v.

Fried, 320 F.3d 396, 404 (3d Cir. 2003). “In other words, the expert’s testimony

must be relevant for the purposes of the case and must assist the trier of fact.” Id.




                                          13
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 14 of 98




      Federal Rule of Evidence 704 provides that “[a]n opinion is not

objectionable just because it embraces an ultimate issue.” “Although Federal Rule

of Evidence 704 permits an expert witness to give expert testimony that ‘embraces

an ultimate issue to be decided by the trier of fact,’ an expert witness is prohibited

from rendering a legal opinion.” Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195,

217 (3d Cir. 2006) (quoting Fed. R. Evid. 704(a), as then worded). Rule 704 must

“be read in conjunction with Rule 702, which requires opinion evidence to be

helpful” to the factfinder. Collie v. Wal-Mart Stores E., L.P., No. 1:16-CV-227,

2017 WL 2264351, at *1 (M.D. Pa. May 24, 2017). “The District Court has

discretion to determine whether expert testimony will help the trier of fact.”

Berckeley, 455 F.3d at 217.

      Although “[t]he boundaries of Rule 704 are often hazy,” Patrick v.

Moorman, 536 F. App’x 255, 258 (3d Cir. 2013), “[i]n attempting to clarify when

an expert runs afoul of the Federal Rules of Evidence when offering ultimate

opinions, the Advisory Committee Notes to Rule 704 offer the following helpful

example”:

      Thus the question, “Did T have capacity to make a will?”
      would be excluded, while the question, “Did T have sufficient
      mental capacity to know the nature and extent of his property
      and the natural objects of his bounty and to formulate a rational
      scheme of distribution?” would be allowed.




                                          14
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 15 of 98




Orner v. Nat’l Beef Packaging Co., LLC, No. 4:13-CV-0837, 2015 WL 8334544,

at *7 (M.D. Pa. Dec. 9, 2015) (quoting Advisory Committee’s Notes to Fed. R.

Evid. 704). “An expert, based on his experience, can testify about industry

customs and practices but cannot give his opinion as to the legal duties arising

from industry custom or whether a party complied with the law.” English v. Crown

Equip. Corp., No. CV 3:13-0978, 2016 WL 614680, at *8 (M.D. Pa. Feb. 16,

2016).

      Testimony about the governing law and testimony that amounts to legal

conclusions are not helpful to the court or the factfinder.8 “Thus, when an expert

purports to testify as to the ultimate legal issue, that testimony is not admissible

and should not be considered on summary judgment.” Nationwide Life Ins. Co. v.

Commonwealth Land Title Ins. Co., No. CIV.A. 05-281, 2011 WL 204619, at *13

(E.D. Pa. Jan. 20, 2011) (italics in original).


8
   The Game Commission suggests that Wilkinson’s declaration and title opinion
are admissible because the Court is the trier of fact. See Doc. 142 at 4 (“Neither
Wilkinson’s declaration nor his accompanying title opinion report (collectively, the
‘Declaration’) usurp the role of the trier of fact (here, this Court) and, accordingly,
the Proctor Trusts’ motion to strike should be denied.”); at 8 (“That the Declaration
touches on the ultimate issue in this case is a faux danger where this Court is the
trier of fact.”) (emphasis in original); at 13 (“The Declaration does not usurp the
role of the Court where, as here, the Court is acting as the trier of fact.”). But here
the Court is considering cross motions for summary judgment. At the summary-
judgment stage, the judge’s function is not to weigh the evidence or to determine
the truth of the matter; rather it is to determine whether there is a genuine issue for
trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Thus, here the
Court is not acting as the trier of fact.
                                             15
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 16 of 98




      Turning to the case at hand and considering the above standards, we

recommend that the Court strike Wilkinson’s discussion of the Supreme Court’s

decision in Herder Spring because “[s]uch testimony pertaining to ‘the governing

law’ is indisputably inadmissible.” Jordan v. Temple Health Sys., Inc., No. CV 16-

5561, 2018 WL 3649019, at *2 (E.D. Pa. Aug. 1, 2018) (quoting United States v.

Leo, 941 F.2d 181, 196 (3d Cir. 1991)). We also recommend that the Court strike

Wilkinson’s legal conclusions: (1) that the Proctor Trusts do not have an interest in

the Subsurface Estate; (2) that the Commonwealth has title to the Subsurface

Estate, (3) that 100% of both the surface estate and the oil, gas, and mineral estate

is vested in the Commonwealth; (4) that the 1908 tax sale resulted in a “Title

Wash” that extinguished the prior reservation of oil, gas, and mineral rights; and

(5) that the 1920 deed from CPLC to the Commonwealth does not contain clear

language of reservation in favor of CPLC. These are legal issues in this case for

the Court to decide. Opinion testimony on such legal issues is not helpful, and

allowing such would allow Wilkinson to usurp the role of the Court in this case.

      Although the Proctor Trusts contend that Wilkinson’s Declaration “consists

wholly of inadmissible legal opinions,” doc. 137 at 1, that assertion is without

merit. As discussed above, some of the declaration and accompanying title

opinion discuss the governing law and opine on legal issues, and we will not

consider such in connection with the pending summary judgment motions. But

                                          16
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 17 of 98




Wilkinson’s declaration and accompanying title opinion also contains numerous

other assertions, and the Trusts have not addressed those assertions.9 Thus, there is

no basis to strike those assertions.



IV. Summary Judgment Motions.

      A. Summary Judgment Standards.

      “The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial

responsibility of informing the court of the basis for its motion and identifying

those portions of the record that demonstrate the absence of a genuine dispute of


9
  In its brief in opposition to the motion to strike, the Game Commission asserts,
in passing, that Wilkinson’s declaration is proper under Fed. R. Evid. 1006 as a
summary of the Percheron Abstract, the Potter Abstract, and public records.
Without elaboration, the Proctor Trusts respond that Rule 1006 is not applicable
because the Game Commission is not the proponent of the underlying exhibits. As
discussed above, Wilkinson’s discussion of the governing law and his legal
opinions are not admissible under Fed.R.Civ.P. 702 and 704. But as to the other
assertions made by Wilkinson in his declaration and title opinion, there has been
no showing or argument that the Percheron Abstract, the Potter Abstract, and the
public records upon which Wilkinson relied are not the type of documents upon
which experts in this area rely. See Fed.R.Evid. 703 (setting forth the facts and data
upon which an expert may rely). Thus, even if Wilkinson’s declaration and title
opinion do not qualify as a summary under Rule 1006, his assertions are
admissible. The Proctor Trusts further contend, however, that the foundational
facts that Wilkinson sets forth are not in dispute and the deeds and public records
reviewed by Wilkinson have been submitted into evidence. But such does not
render the assertions set forth in the declaration and title opinion inadmissible.
                                           17
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 18 of 98




material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

moving party has met its burden, the nonmoving party may not rest upon the mere

allegations or denials of its pleading; rather, the nonmoving party must show a

genuine dispute by “citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials” or “showing that the

materials cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ.

P. 56(c).

      The substantive law identifies which facts are material, and “[o]nly disputes

over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is genuine only if

there is sufficient evidence that would allow a reasonable fact finder to return a

verdict for the non-moving party. Id. at 248–49.

      “Courts are permitted to resolve cross-motions for summary judgment

concurrently.” UHS of Delaware, Inc. v. United Health Servs., Inc., 227 F. Supp.

3d 381, 390 (M.D. Pa. 2016). But “[w]hen doing so, the court is bound to view the

evidence in the light most favorable to the non-moving party with respect to each

motion.” Id.

                                          18
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 19 of 98




      B. Material Facts.
      A party who seeks to resist a summary judgment motion must comply with

Local Rule 56.1, which specifically provides that “[s]tatements of material facts in

support of, or in opposition to, a motion shall include references to the parts of the

record that support the statements” and that “[a]ll material facts set forth in the

statement required to be served by the moving party will be deemed admitted

unless controverted by the statement required to be served by the opposing party.”

Under this Rule, the failure to follow these instructions and appropriately challenge

the material facts tendered by the moving party means that those facts are deemed

admitted. Further, a party opposing a motion for summary judgment may not “rely

merely upon bare assertions, conclusory allegations or suspicions.” Fireman’s Ins.

Co. of Newark v. DuFresne, 676 F.2d 965, 969 (3d Cir. 1982). Rather, “[o]nce the

moving party has supplied sufficient affidavits in support of its motion, the

opposing party must respond by supplementing the record in some manner—

whether by its own affidavits or otherwise—setting forth specific facts

demonstrating that there is a genuinely disputed factual issue for trial.” Id.

      Here, the Proctor Trusts filed a statement of material facts in support of their

motion for partial summary, and the Game Commission filed a response. Also, the

Game Commission filed a statement of material facts in support of its motion for

partial summary judgment, and the Proctor Trusts filed a response. We set forth


                                          19
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 20 of 98




here the basic undisputed facts. We discuss other facts in connection with discrete

issues.



             1. The Josiah Haines Warrant.

      By warrant dated January 22, 1793, the Commonwealth of Pennsylvania

warranted a tract of land then located in Northumberland County to Josiah Haines

(the “Josiah Haines Warrant”). Doc. 95 (The Proctor Trusts’ statement of material

facts) at ¶ 1 and Doc. 121 (the Game Commission’s response to the Proctor Trusts’

statement of material facts) at ¶ 1. By patent dated June 27, 1794, the

Commonwealth subsequently conveyed the Josiah Haines Warrant (also known as

“Trap”), patented at 407¾ acres, to Daniel Brodhead. Id. at ¶ 2. The Josiah Haines

Warrant is located in what is now LeRoy Township, Bradford County. Id. at ¶ 3.

      Through a series of conveyances, Schrader Mining & Manufacturing Co.

acquired ownership of the Josiah Haines Warrant. Id. at ¶ 4. And by a deed dated

June 5, 1893, Schrader Mining & Manufacturing Co. conveyed the Josiah Haines

Warrant to Thomas E. Proctor and Jonathan A. Hill. Id. at ¶ 5.



             2. Proctor’s Reservation of Subsurface Rights.

      By deed dated October 27, 1894 (the “Union Tanning Deed”), Thomas E.

Proctor, his wife Emma H. Proctor, Jonathan A. Hill, and his wife Lucy M. Hill

conveyed certain interests with respect to the Josiah Haines Warrant to Union
                                         20
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 21 of 98




Tanning Company. Id. at ¶ 8. But Thomas E. Proctor and Jonathan Hill reserved

the subsurface estate. Id. at ¶ 9. The Union Tanning Deed provides:

       And the same grantors herein Thomas E. Proctor and Jonathan
       A. Hill hereby expressly reserve, and save to themselves their
       heirs and assigns, all the minerals, coal, oil, gas, or petroleum
       found now or hereafter, on or under the surface of any or all of
       the lands described in each of the above mentioned parts or
       divisions, and conveyed by this Indenture, together with the
       right and privilege of ingress, egress, and regress upon said
       lands for the purpose of operating or developing, working, or
       removing the same.
Id. at ¶ 9.



              3. The Transfer to the Central Pennsylvania Lumber Company.

       By a May 1903 deed (the “Union Tanning-CPLC Deed”), the Union

Tanning Company conveyed certain interests with respect to the Josiah Haines

Warrant to the CPLC. Id. at ¶ 13. The Union Tanning-CPLC Deed reserved

certain rights as to bark and timber:

       Reserving and excepting, nonetheless, unto the party of the first
       part, its successors, and assigns, all the hemlock bark, rock oak
       bark and chestnut oak bark upon said lands, timber and trees,
       with the rights of ingress, egress and regress for the purpose of
       cutting, peeling, curing, piling, storing and removing said bark
       in the usual and ordinary manner at any and all times within the
       period of twenty-five (25) years from the date hereof . . . .
Id. at ¶ 14. The Union Tanning-CPLC Deed further provides:
       This deed is made, executed, delivered, and accepted for the
       purpose of vesting in the party of the second part, its successors
       and assigns, all the right, title, interest and estate but no greater

                                           21
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 22 of 98




       than is now held and owned by the Union Tanning Company
       of, in, and to the lands hereinbefore mentioned and the timber,
       trees and wood thereon, subject to all the exceptions,
       reservations, covenants, stipulations, agreements and conditions
       continued in the recent deeds hereinbefore recited, and subject
       also to all the exceptions, reservations, covenants, stipulations,
       agreements and conditions hereinbefore stated. . . .
Id. at ¶ 15.



               4. The 1908 Tax Sale.

       For the year 1907, Bradford County assessed the Josiah Haines Warrant as

unseated land with a value of $2,460. Id. at ¶ 21. The following taxes were

assessed against the Josiah Haines Warrant for 1907: county tax of $14.76, poor

tax of $4.92, school tax of $8.61, road tax of $9.84, and township tax of $6.15. Id.

Taxes assessed against the Josiah Haines Warrant for 1907 were not paid prior to

June 8, 1908. Id. at ¶ 22.

       On June 8, 1908, the Treasurer of Bradford County sold the Josiah Haines

Warrant at a tax sale to recover the unpaid 1907 taxes. Id. at ¶ 23. Prior to the June

8, 1908 tax sale, notice that the property was to be sold for unpaid taxes was

provided by advertisements, which did not identify current or former owners, in

Bradford County newspapers. Id. at ¶ 24.

       At the June 8, 1908 tax sale, McCauley purchased the Josiah Haines

Warrant. Id. at ¶ 25. On December 17, 1908, the Treasurer’s deed for the tax sale

of the property to McCauley was acknowledged in open court by the Deputy
                                          22
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 23 of 98




Treasurer of Bradford County. Doc. 125 (The Game Commission’s statement of

material facts) at ¶ 18 and Doc. 129 (the Proctor Trusts’ response to the Game

Commission’s statement of material facts) at ¶ 18.



             5. Transactions After the Tax Sales.

      Bradford County assessment records contain entries indicating that 1908,

1909, and 1910 taxes on parcels purchased by McCauley at the 1908 tax sale,

including the Josiah Haines Warrant, were paid by “C.P.L. Co.” or “Central Pa.

Lumber Co.” Doc. 95 (The Proctor Trusts’ statement of material facts) at ¶ 32(a)

and Doc. 121 (the Game Commission’s response to the Proctor Trusts’ statement

of material facts) at ¶ 32(a).

      By deed dated December 6, 1910, McCauley and his wife, in consideration

of a payment of $1.00, “grant[ed], remise[d], release[d] and quit-claim[ed]” to

CPLC “[a]ll their right, title, interest and estate of, in, and to” forty-five parcels,

including the Josiah Haines Warrant. Id. at ¶ 31.

      In April of 1916, CPLC leased certain tracts of land, including the Josiah

Haines Warrant, to the Commonwealth of Pennsylvania for a state game reserve.

Id. at ¶ 33. On or about March 24, 1920, CPLC and the Commonwealth of

Pennsylvania entered into a contract for the sale of certain properties, including the

Josiah Haines Warrant, from CPLC to the Commonwealth. Id. at ¶ 34.


                                            23
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 24 of 98




       By deed dated December 14, 1920 (the “CPLC-Commonwealth Deed”),

CPLC conveyed to the Commonwealth 7,492.9 acres of land, including the Josiah

Haines Warrant. Id. at ¶ 37. The CPLC-Commonwealth Deed provides as follows:

       This conveyance is made subject to all the minerals, coal, oil,
       gas or petroleum found now or hereafter on, or under the
       surface of any or all of the lands above described in each of the
       above mentioned parts or divisions; together with the right and
       privilege o[f] ingress, egress and regress upon said lands for the
       purpose of prospecting for, or developing, working or removing
       the same, as fully as the said minerals and rights were excepted
       and reserved in deed dated Oct. 27, 1894 from Thomas E.
       Proctor et al to the Union Tanning Company, recorded in the
       office for recording deeds in Bradford County in deed book
       Vol. 205, page 436.
       Also subject to all the reservations, exceptions, covenants and
       stipulations contained in said recited deed from Thomas E.
       Proctor et al to the Union Tanning Company, and in deed from
       the Union Tanning Company to the Central Pennsylvania
       Lumber Company, above recited, dated May 25, 1903, of
       record as aforesaid in deed book Vol. 251 page 520.
Id. at ¶ 38.

       By deed dated December 30, 1924, Elk Tanning Company, as successor-by-

merger to Union Tanning Company, quitclaimed all its rights in the Josiah Haines

warrant, as reserved in the Union Tanning-CPLC Deed, to CPLC. Id. at ¶ 45.

       The Proctor Trusts are the heirs of Thomas E. Proctor. Id. at ¶ 46. In 1980,

the heirs of Thomas E. Proctor executed a lease of the Josiah Haines Warrant for

oil and gas development with the Exxon Corporation. Id. at ¶ 47 and Doc. 110-6.



                                          24
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 25 of 98




      C. Discussion.

      Here, both parties are seeking to quiet title to the subsurface estate of the

Josiah Haines Warrant. The plaintiff in a quiet title action “has the burden of proof

and must recover on the strength of its own title.” Herder Spring, 143 A.3d at 372.

      The Game Commission contends that the 1908 tax sale of the Josiah Haines

Warrant from the Treasurer of Bradford County to McCauley resulted in a title

wash that reunited the surface and subsurface estates, and the Commonwealth later

purchased both the surface and subsurface estates from CPLC in 1920. The

Proctor Trusts, on the other hand, contend that because the owners of the Josiah

Haines Warrant were not provided with notice of the sale that satisfied due process

and because the circumstances in this case differ in several respects from the

circumstances in Herder Spring, the 1908 tax sale of the Josiah Haines Warrant did

not result in a title wash. They also contend that the Commonwealth did not obtain

the subsurface estate through the 1920 sale.

      We turn first to whether the 1908 tax sale resulted in a title wash. Because

there is a material factual dispute about whether the Josiah Haines Warrant was

seated or unseated, we cannot conclude as a matter law whether there was a title

wash. But to assist Chief Judge Conner should he disagree with that conclusion,

we will address the parties’ other arguments that bear on whether the 1908 tax sale

resulted in a title wash. In that regard, we will address whether the notice of the

                                          25
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 26 of 98




tax sale complied with the requirements of due process. We then we address

whether there was a redemption, and then whether the Josiah Haines Warrant was

assessed as a whole for tax purposes. After we finish with the issues relating to

whether there was a title wash, we conclude by discussing the effect of the 1920

sale from CPLC to the Commonwealth.



             1. Seated vs. Unseated.
      The Proctor Trusts contend that the 1908 tax sale did not result in a title

wash because the Josiah Haines Warrant was seated, rather than unseated. More

specifically, they argue that although the Josiah Haines Warrant was sold at the

1908 tax sale as unseated land, the property was, in fact, seated, and as such, its

sale as unseated land is void. In support of their contention that the property was

seated, the Proctor Trusts contend that timber and tanbark were harvested from the

property from 1905 to 1907. More specifically, they contend that: (1) in 1905,

tanbark was harvested from 60 acres of the Josiah Haines Warrant, yielding

300,900 net tons of bark, utilizing the services of Laquin Lumber Co. as bark

jobber, and this yielded 189,500 feet of hemlock lumber, which was sent to

Schrader Mill; (2) in 1906, tanbark was harvested from 201 acres of the Josiah

Haines Warrant, yielding 1,000,000 net tons of bark, utilizing the services of

Laquin Lumber Co. as bark jobber; and (3) in 1907, tanbark was harvested from

149½ acres of the Josiah Haines Warrant, yielding 104,300 net tons of bark,
                                          26
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 27 of 98




utilizing the services of Laquin Lumber Co. as bark jobber. Doc. 95 at ¶¶ 18–20.

In support of these contentions, they point to one page from a ledger folio of CPLC

that under a section titled “Peeling Record” lists, among other things, acres and net

tons for the years 1905, 1906, and 1907, and one page of a plat drawing of the

Josiah Haines’ warrant that contains notations as to acres peeled in 1905, 1906, and

1907. See Doc 104-6 (Proctor Trusts Exhibit 12) and Doc. 104-7 (Proctor Trusts

Exhibit 13).

      The Game Commission contends that the Josiah Haines Warrant was

unseated at the time of the assessment for the 1907 taxes, the nonpayment of which

led to the 1908 tax sale. And the Game Commission contends documents that the

Proctor Trusts rely on to assert otherwise are “unauthenticated, inadmissible

hearsay supported by nothing other than a declaration of the Proctor Trusts’

counsel, who lacks any personal knowledge regarding the records, what they

purport to show, or what CPCL did or did not do.” See Doc. 121 at ¶¶ 18–20. We

conclude that the documents are not unauthenticated hearsay.

      Federal Rule of Evidence 803(16) deals with statements in ancient

documents and provides that “[a] statement in a document that was prepared before

January 1, 1998, and whose authenticity is established” is not excluded by the

hearsay rule. “To satisfy the requirement of authenticating or identifying an item

of evidence, the proponent must produce evidence sufficient to support a finding

                                         27
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 28 of 98




that the item is what the proponent claims it is.” Fed.R.Evid. 901(a). ‘“[T]he

burden of proof for authentication is slight.”’ Lexington Ins. Co. v. W.

Pennsylvania Hosp., 423 F.3d 318, 328 (3d Cir. 2005) (quoting McQueeney v.

Wilmington Trust Co., 779 F.2d 916, 928 (3d Cir.1985)). Rule 901 provides a

nonexclusive list of methods by which a document may be authenticated, and

Fed.R.Evid. 901(b)(8), which deals with authenticating ancient documents and data

compilations, provides that such can be done by evidence that the document or

data complication:

      (A) is in a condition that creates no suspicion about its
      authenticity;
      (B) was in a place where, if authentic, it would likely be; and
      (C) is a least 20 years old when offered.

      Here, Paul K. Stockman, one of the attorneys for the Proctor Trusts, states in

his declaration that the documents at issue are true and correct copies of documents

produced by International Development Corporation in discovery in a lawsuit

pending in the Court of Common Pleas of Lycoming County, Pennsylvania

captioned Keta Gas & Oil Co., et al. v. Proctor, et al. No. 571 of December Term,

1950. Doc. 96-10 at ¶¶ 8–9. Stockman also asserts that these documents were

authenticated by Charles David Rainey, during a February 12, 2018 deposition in

the Keta Gas case. Id. at ¶ 21. During that deposition, Rainey testified that he

obtained from an abstractor—Lauri Sekarak—with the Warren County Historical

                                         28
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 29 of 98




Society “plats and stripping records of . . . everything that Central Pennsylvania

Lumber Company ever had . . . .” Doc. 96-7 at 4 (Rainey Dep. at 84). Stockman

further asserts “on information and belief” that Sekarak obtained the original,

bound land-record books of CPLC from a law firm when that firm was dissolving,

and the exhibits at issue here were bound in those books. Doc. 96-10 at ¶ 21.

There is nothing about the documents that create suspicion about their authenticity;

they were found in a place where, if authentic, such documents would likely be

found; and they are more than 20 years old. Because the evidence submitted by

the Proctor Trusts is sufficient to show that the documents are what they are

purported to be, the authentication requirement is satisfied. Thus, under

Fed.R.Evid. 803(16), the documents are not inadmissible under the hearsay rule.

      Having rejected the Game Commission’s hearsay objection, we turn to

whether from the evidence submitted by the Proctor Trusts, a reasonable trier of

fact could conclude that at the time of the assessment for the 1907 taxes, the Josiah

Haines Warrant was seated land. We begin with a brief discussion of the historical

difference under Pennsylvania law between how seated and how unseated land was

taxed and the reasons for such a difference.

      Before 1947, there was a distinction in Pennsylvania for tax purposes

between seated and unseated lands. Herder Spring, 143 A.3d at 363. If the land

was seated, the owner was personally responsible for the payment of the property

                                         29
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 30 of 98




taxes. Id. at 364. But if the land was unseated, the taxes were imposed on the land

itself and the owner was not personally responsible for those taxes. Id. After

examining the early Pennsylvania statutes dealing with the taxation of land and

summarizing the history of the distinction between that taxation of seated land and

unseated land, the Third Circuit explained why this distinction made sense:

      In the case of seated lands the owners mostly resided on the
      lands and they or their tenants nearly always had goods or
      chattels thereon. Under these circumstances collection from the
      owner was indicated and it was the method adopted. In the case
      of unseated lands, however, there were never on the lands
      goods or chattels subject to distraint. The owners were very
      frequently nonresidents of the county and often land speculators
      residing in other states. The land was thus the only reasonably
      certain and tangible security for the tax and its sale was the
      logical method of collection.
Northumberland Cty. v. Philadelphia & Reading Coal & Iron Co., 131 F.2d 562,

565–66 (3d Cir. 1942) (footnote omitted). In sum, “[i]f the assessor determined

that the land was seated, the land was taxed to the land owner, who was personally

responsible for the payment of the taxes which could be collected against his or her

personal property.” Herder Spring, 143 A.3d at 364. “The owner of unseated land,

however, was not personally responsible for the payment of taxes, which were

instead imposed on the land itself, in the name of the person to whom the original

warrant had been issued.” Id.

      “Seated land was property that had been developed with residential

structures, had personal property upon it that could be ‘levied upon for the tax

                                         30
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 31 of 98




due’, or was producing regular profit through cultivation, lumbering, or mining.”

Id. at 363 (quoting Robert Grey Bushong, Pennsylvania Land Law, Vol. 1,

§ 469(II) at 500–501 (1938)). On the other hand, “[u]nseated land is best

understood as ‘wild’ land but included any land that did not meet the requirements

of being seated.” Id. (quoting Pennsylvania Land Law, Vol. 1, § 469(IV) at 501).

“[W]hether a tract of land is seated or unseated depends altogether upon what has

been, or is being done upon it; upon the appearance which it may present to the eye

of the assessor.” Stoetzel v. Jackson, 105 Pa. 562, 567 (Pa. 1884); see also Dolph v.

Everhart, 19 A. 431, 432 (Pa. 1890) (“Whether a tract of land is seated or unseated

depends altogether upon the appearance it presents to the assessor at the time of the

assessment.”). If, at that time of the assessment, the land “has been or is being

improved by clearing or cultivation, or by the erection of a building upon it, or if

the property shows such permanent improvements as indicate a personal

responsibility for the taxes, it is the assessor’s duty to enter it upon the seated list.”

Dolph, 19 A. at 432. “On the other hand, if there be no such improvements he

must return it as unseated.” Stoetzel, 105 Pa. at 567.

      Running a business, including a lumber business, on the land may make the

land seated. See Watson v. Davidson, 87 Pa. 270, 274 (Pa. 1878) (“In the legal

aspect of the case, the question was whether a tract of land can be seated for

lumbering purposes. The negative means that land cannot be seated except for

                                            31
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 32 of 98




agricultural purposes. It would have been error to so hold.” (italics in original));

George v. Messinger, 73 Pa. 418, 423 (1873) (“[I]t is not necessary that the value

of the land must be enhanced, for the removal of the coal, as well as the removal of

the timber, may lessen its value. Yet the act of doing such work upon the land may

seat it.”). But “[i]t is not the business which gives [the land this] character, but the

permanent occupancy and possession with the means afforded thereon for the

collection of the taxes.” Watson, 87 Pa. at 274.

      Here, although the land was sold at the 1908 tax sale as unseated land, the

assessor’s classification of the land as unseated is not necessarily determinative. It

is “the actual character of the land rather than its classification by the assessor” that

“determines the way in which taxes on it are to be collected . . . .” Northumberland

Cty. 131 F.2d at 567. “The assessor is to determine whether the land is seated or

unseated from its condition and appearance, when he comes to assess the tax.”

Dolph, 19 A. at 433. “If unseated, then, a subsequent occupation of it within the

same year will not affect the validity of the sale.” Id. Further, the Act of June 3,

1885, in effect at the time of the tax sale here,10 provides:


      10
          In a footnote, the Proctor Trusts assert among other things that the 1885
Act was repealed by the Act of June 4, 1901, P.L. 364. We do not address this
argument in depth as it was raised only in a footnote. See John Wyeth & Brother
Ltd. v. CIGNA Int’l Corp., 119 F.3d 1070, 1076 n.6 (3d Cir.1997) (“arguments
raised in passing (such as, in a footnote), but not squarely argued, are considered
waived.”); Schmalz v. Sovereign Bancorp, Inc., 868 F. Supp. 2d 438, 457 n.14
(E.D. Pa. 2012) (“An argument made only in a footnote is not worthy of credence
                                           32
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 33 of 98




      All sales of seated or unseated lands within this commonwealth
      which shall hereafter be made for arrearages of taxes due
      thereon, shall be held, deemed and taken to be valid and
      effective irrespective of the fact whether such lands were seated
      or unseated at the time of the assessment of such taxes.
      Provided, That nothing in this act contained shall validate or
      authorize the sale of any land which was in fact seated at the
      time of the assessment of the taxes thereon, in any case where
      there was sufficient personal property on the premises to pay all
      the taxes assessed thereon, liable under the laws of this
      commonwealth to have been seized therefor.
72 Pa. Stat. Ann. § 5933. “[T]his act, while validating sales of lands as seated or

unseated which were not so in fact, made it clear that the validation did not extend

to lands which were in fact seated if there was sufficient personal property on the

premises liable to pay the taxes.” Northumberland Cty. 131 F.2d at 567. “The act

thus clearly contemplated that the true character of land as seated should always be

open to inquiry in determining the validity of proceedings taken to collect the taxes

upon it.” Id.




(other than to be rejected by footnote).”). We do note, however, that the case that
the Proctor Trusts rely on to support their assertion that the Act of 1885 was
repealed by the Act of 1901—Day v. Swanson, 84 A. 958 (Pa. 1912)—does not so
hold. In Day, the Pennsylvania Supreme Court held that the Act of 1901 repealed
a different Act—the Act of April 29, 1884. Id. at 959. The court in Day did not
even mention the Act of 1885, much less hold that it was repealed. Id. And later,
the Pennsylvania Supreme Court held that the Act of 1885 had not been repealed.
See Scott v. Bell, 25 A.2d 308, 310–11 (Pa. 1942) (“We therefore now hold that the
act of 1885 has not been repealed just as we held in effect in Hare v. South Penn.
Oil Co., 256 Pa. 119, 100 A. 542, that it was not repealed by the acts of 1901,
supra, and 1903, supra.”).

                                         33
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 34 of 98




      Thus, the question here is whether the Josiah Haines Warrant was seated at

the time the assessment for the 1907 taxes was made. Recall that the Proctor

Trusts have presented evidence that: (1) in 1905, tanbark was harvested from 60

acres of the Josiah Haines Warrant, yielding 300,900 net tons of bark, utilizing the

services of Laquin Lumber Co. as bark jobber, and this yielded 189,500 feet of

hemlock lumber, which was sent to Schrader Mill; (2) in 1906, tanbark was

harvested from 201 acres of the Josiah Haines Warrant, yielding 1,000,000 net tons

of bark, utilizing the services of Laquin Lumber Co. as bark jobber; and (3) in

1907, tanbark was harvested from 149½ acres of the Josiah Haines Warrant,

yielding 104,300 net tons of bark, utilizing the services of Laquin Lumber Co. as

bark jobber. Doc. 95 at ¶¶ 18–20. This evidence shows that there was peeling and

tan bark harvesting on the land from 1905–1907, which presumably would have

been the time frame in which the assessment for the 1907 taxes would have been

made.11 The Proctor Trusts, however, have not presented any evidence about how

the land would have appeared at the time of the assessment, and they have

presented no evidence about how long or what was involved with harvesting the

tanbark.




11
   The parties have not indicated on what date or even what year the assessment
for the 1907 taxes would have taken place. But they also have not suggested that it
would not have been between 1905-1907.
                                        34
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 35 of 98




      But regardless of the assessor’s determination, the evidence the Proctor

Trusts provided, however thin, casts doubt on the true character of the land.

Moreover, there are too many missing facts—what was present on the land, the

date of the 1907 assessment—that bear on the actual character of the land for us to

say as a matter of law that at the time of the 1907 assessment, the land was seated

or unseated. Rather, it is a question of fact for the factfinder to determine whether,

contrary to the assessor’s determination that the property was unseated, the

property was, in fact, seated at the time of the assessment and there was sufficient

personal property on the premises to pay the taxes. Thus, for purposes of the

motions for summary judgment, we conclude that there is a genuine factual dispute

about whether the property was seated or unseated.

      For the 1908 tax sale to have resulted in a title wash, the Josiah Haines

Warrant must have been unseated. Herder Spring, 143 A.3d at 378 (“We observe

that the holding in this case applies to a very limited subset of cases involving quiet

title actions for formerly unseated land sold at a tax sale prior to 1947.”). Thus,

given our conclusion that there is a genuine factual dispute about whether the land

was seated or unseated, we cannot conclude as a matter of law whether the 1908

tax sale resulted in a title wash.

      Further, because we have concluded that there is a genuine factual dispute

about whether the land was seated or unseated, we need not discuss that parties’

                                          35
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 36 of 98




other arguments for why the 1908 tax sale did or did not result in a title wash.

Nevertheless, we will do so in the event the Court disagrees with our conclusion.

      We turn next to whether the notice of the 1908 tax sale satisfied due process.

Then, we turn to whether there was a redemption of the Josiah Haines Warrant,

and after that, we address whether the Josiah Haines Warrant was assessed as

whole. After we address those issues, which bear on whether the 1908 tax sale

resulted in a title wash, we turn to the effect of the 1920 sale from CPLC to the

Commonwealth.



               2. Due Process.
      The Proctor Trusts also contend that the 1908 tax sale did not result in a title

wash because notice of the tax sale did not comply with due process. More

specifically, they argue that the 1908 tax sale did not convey title to the mineral

estate because there was no attempt to provide personal notice to those claiming an

interest in the property, and, thus, the sale was void because it violated due

process. Before determining whether the notice provided in this case comports

with due process, we address the Game Commission’s contentions that the Proctor

Trusts’ due-process argument is barred by collateral estoppel and by the statute of

limitations.




                                          36
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 37 of 98




                   a. Collateral Estoppel.
      The Game Commission argues that the Proctor Trusts are collaterally

estopped from asserting their due process claim based on the denial of the due

process claim in Cornwall Mountain Investments, L.P. v. Thomas E. Proctor Heirs

Tr., 158 A.3d 148 (Pa. Super. Ct. 2017), petition for allowance of appeal denied,

172 A.3d 594 (Pa. 2017). Because the Superior Court in Cornwall Mountain based

its due process decision on the Pennsylvania Supreme Court’s decision in Herder

Spring, we begin with a brief analysis of how Herder Spring decided the due

process issue.



                          (i) Herder Spring’s due-process analysis.

      The Pennsylvania Supreme Court in Herder Spring addressed the issue of

whether notice by publication of an early Twentieth Century tax sale satisfied due

process as to the owners of a reservation of subsurface rights. There, as here, the

deed reserving the subsurface rights was recorded. Herder Spring, 143 A.3d at

376. In that case, the Keller Heirs suggested that because the deed was recorded,

the county officials should have provided them with actual notice of the tax sale.

Id. Recognizing that notice by publication even for in rem actions is “generally

disfavored,” the Herder Spring Court observed that notice by publication is

sufficient ‘“where it is not reasonably possible or practicable to give more

adequate warning,’” and “the government is not required to make extraordinary
                                         37
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 38 of 98




efforts.” Id. at 377 (quoting Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S.

306, 317 (1950)). And it concluded “that what is ‘reasonably possible or

practicable’ and what would constitute an ‘extraordinary effort’ requires

consideration of the constraints of the era.” Id.

      Then, the Herder Spring Court “look[ed] to decisions from the relevant time

to guide [its] determination of whether due process required personal or

constructive notice for a 1935 tax sale of unseated land.” Id. Specifically, it looked

to it 1865 decision in City of Philadelphia v. Miller, 49 Pa. 440 (Pa. 1865). In City

of Philadelphia, the Pennsylvania Supreme Court held that “a party did not receive

proper notice of a tax sale where the assessment was made in a name entirely

unrelated to the unseated land due to a transcription error . . . .” Herder Spring, 143

A.3d at 377. But the City of Philadelphia Court nonetheless “explained why notice

by publication was proper notice in most cases involving unseated land.” Id.

Relying on that explanation and asserting that “a government entity is not ‘required

to undertake extraordinary efforts’ in providing notice,” id. at 377–78 (quoting

Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 798 (1983)), the Herder

Spring Court concluded that the constructive notice by publication provided in that

case satisfied due process:

      As this Court has found the notice provision of the Act of 1815
      to be reasonable given the difficulties of ascertaining ownership
      information relating to unseated landowners and the protection
      provided by the redemption period, we will not upset that
                                          38
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 39 of 98




      conclusion based on preconceived notions of what is reasonable
      in the age of the Internet.
Id. at 378.
                          (ii) Cornwall Mountain does not collaterally estop the
                               due process argument.
      The Superior Court of Pennsylvania in Cornwall Mountain, 158 A.3d at

148,12 also addressed a contention that a tax sale was not valid because of lack of

notice that satisfied due process. In that case, Cornwall Mountain brought an

action against the Proctor Trusts to quiet title to the subsurface estate beneath 3000

acres in Lycoming County. Id. at 150–51. There, as here, the Proctors conveyed

the property to the Elk Tanning Company but reserved the subsurface estate, and

the Elk Tanning Company later conveyed the surface estate to CPLC, which later

still conveyed it to others. Id. But unlike in our case, in Cornwall Mountain, there

were separate assessments of the surface and subsurface estates. Id. at 151. Those

separate assessments began in 1930, and the subsurface estate “was identified as

belonging to “Thomas E. Proctor & Heirs.’” Id. In 1932, however, the subsurface

estate was sold to the surface owner at a tax sale. Id. Cornwall Mountain claimed

title to both the surface and the subsurface estates based on the 1932 tax sale. Id.

12
   Although in the cited case, the Superior Court addressed the appeal of the
Margaret O. F. Proctor Trust, the Thomas E. Proctor Heirs Trust filed an appeal
raising the same issues, and the Superior Court affirmed the trial court based on its
decision in the cited case. See Cornwall Mountain Investments, L.P. v. Thomas E.
Proctor Heirs Tr., 2017 WL 1057490, 168 A.3d 332 (Table) (Pa. Super. Ct. Mar.
21, 2017), petition for allowance of appeal denied, 172 A.3d 593 (Pa. 2017), cert.
denied, 138 S.Ct. 1698 (2018).
                                         39
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 40 of 98




The Proctor Trusts, however, claimed that the 1932 tax sale was not valid, and they

claimed they retained ownership of the subsurface estate. Id. at 152.

      One of the Proctor Trusts’ arguments in Cornwall Mountain was that the tax

sale was void because constitutionally sufficient notice of the tax sale was not

provided. Id. at 158. They argued “that notice by publication alone does not satisfy

the mandates of due process, and hence, such notice of the 1932 tax sale was so

constitutionally deficient as to render the sale void.” Id. They further asserted “that

since the assessments reference[d] ‘Thomas E. Proctor & Heirs’ as the mineral

rights owners, the officials in Lycoming County knew the heirs had an interest in

the property and could have provided notice to the Proctor heirs with reasonable

effort.” Id. Relying on Herder Spring, the Superior Court rejected the Proctor

Trusts’ due process argument. Id.

      Here, the Game Commission argues that the Proctor Trusts are collaterally

estopped from asserting their due process argument based on the denial of the due

process claim in Cornwall Mountain.

      “The preclusive effect of a judgment is defined by claim preclusion and

issue preclusion, which are collectively referred to as ‘res judicata.’” Taylor v.

Sturgell, 553 U.S. 880, 892 (2008). Claim preclusion and issue preclusion “relieve

parties of the cost and vexation of multiple lawsuits, conserve judicial resources,

and, by preventing inconsistent decisions, encourage reliance on adjudication.”

                                          40
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 41 of 98




Allen v. McCurry, 449 U.S. 90, 94 (1980). When applied by a federal court to give

preclusive effect to a state court judgment, claim preclusion and issue preclusion

also promote “the comity between state and federal courts that has been recognized

as a bulwark of the federal system.” Id. at 96.

      “Allowing the same issue to be decided more than once wastes litigants’

resources and adjudicators’ time, and it encourages parties who lose before one

tribunal to shop around for another.” B & B Hardware, Inc. v. Hargis Indus., Inc.,

135 S. Ct. 1293, 1298–99 (2015). “The doctrine of collateral estoppel or issue

preclusion is designed to prevent this from occurring.” Id. Collateral estoppel

“simply means that when an issue of law, evidentiary fact, or ultimate fact has

been determined by a valid and final judgment, that issue cannot be litigated again

between the same parties in any future lawsuit.” Com. v. Holder, 805 A.2d 499,

502 (Pa. 2002) (footnotes omitted).

      Additionally, the Full Faith and Credit Statute provides that state judicial

proceedings are entitled to the “same full faith and credit in every court within the

United States . . . as they have by law or usage in the courts of such State . . . from

which they are taken.” 28 U.S.C. § 1738. In accordance with that statute, a federal

court looks to state law to determine the preclusive effect of a prior state judgment.

Metro. Edison Co. v. Pennsylvania Pub. Util. Comm’n, 767 F.3d 335, 350-51 (3d

Cir. 2014). Here, because we are called upon to determine the preclusive effect of

                                          41
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 42 of 98




a judgment of a Pennsylvania court, namely the Pennsylvania Superior Court’s

judgment in Cornwall Mountain, Pennsylvania preclusion law applies.

      Under Pennsylvania law, we use a five-prong test to determine whether issue

preclusion, also known as collateral estoppel, applies. Skotnicki v. Ins. Dep’t, 175

A.3d 239, 247 (Pa. 2017). Issue preclusion applies when:

      (1) the issue decided in the prior case is identical to the one
      presented in the later action; (2) there was a final adjudication
      on the merits; (3) the party against whom the plea is asserted
      was a party or in privity with a party in the prior case; (4) the
      party or person privy to the party against whom the doctrine is
      asserted had a full and fair opportunity to litigate the issue in
      the prior proceeding; and (5) the determination in the prior
      proceeding was essential to the judgment.
Id. The party asserting issue preclusion bears the burden of proving each of these

elements. Dommel Properties, LLC v. Jonestown Bank & Trust Co., No. 1:11-CV-

02316, 2014 WL 3385100, at *15 (M.D. Pa. July 9, 2014).

      The Game Commission summarily asserts that “[t]he Cornwall proceedings

easily satisfy the minimum standards of the law of issue preclusion, and as such are

entitled to preclusive effect.” Doc. 120 at 13 (citing Nat’l Collegiate Athletic Ass’n

v. Corbett, 79 F. Supp. 3d 536, 537 (M.D. Pa. 2015)). The Proctor Trusts respond

that collateral estoppel does not apply because the due process issue is one of law

and because Cornwall Mountain involved a different plaintiff, a different parcel of

land in a different county, a different tax sale, a different assessment, and a

different form of pre-sale notice (identifying Proctor as the owner). The Proctor

                                          42
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 43 of 98




Trusts also contend that although the court in Cornwall Mountain was bound by

the Herder Spring decision as to the due process issue, this Court is not bound by

the Herder Spring’s determination of the due process issue, which is a federal

issue. Thus, according to the Proctor Trusts, this case ‘“affords . . . procedural

opportunities in the presentation and determination of the issue that were not

available in the first action’ that render application of non-mutual collateral

estoppel inappropriate.” Doc. 138 at 11 (quoting Restatement (Second) of

Judgments § 29). The Game Commission replies that collateral estoppel may

apply to questions of law and that for collateral estoppel to apply, the facts need

not be identical as long as any factual differences have no legal significance. See

Doc. 144 at 34–35.

      Unlike in this case, Cornwall Mountain involved separate assessments as to

the surface estate and the mineral estate. Further, in Cornwall Mountain the

mineral rights were “identified as belonging to ‘Thomas E. Proctor & Heirs’” on

the tax rolls, whereas in this case there is no evidence that the mineral estate was

identified on the tax rolls as belonging to the Proctor heirs. Given these significant

differences, the Game Commission’s summary assertion that collateral estoppel

applies fails to satisfy the Game Commission’s burden of showing that collateral

estoppel applies.




                                          43
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 44 of 98




                    b. Statute of Limitations.
      The Game Commission also contends that the Proctor Trusts’ due process

argument is barred by the statute of limitations. The Game Commission suggests

that the time limit set forth in the Act of 181513 to redeem the property after the tax

sale bars the Proctor Trusts’ due process argument. The Proctor Trusts respond

that the tax sale was void because notice that satisfied due process was not

provided, and thus, they contend, their due process argument is not time barred.

      As the Herder Spring Court explained, the Act of 1815 contained a time

limit to redeem property after a tax sale:

      To protect the delinquent owner while also providing finality
      for the purchaser, the legislature provided a two year
      redemption period. Act of 1815, § 4, set forth at 72 P.S. § 6091;
      see generally Bushong, § 473(V) at 507. If the owner paid the
      taxes and costs plus twenty-five percent (later reduced to fifteen
      percent), then the “owner or owners shall be entitled to recover
      the [lands sold] by due course of law.” Id. The Act of 1815,
      however, specified that after the two-year period:
          in no other case and on no other plea, shall an action
          be sustained . . . [and] no alleged irregularity in the
          assessment, or in the process or otherwise, shall be
          construed or taken to affect the title of the purchaser,
          but the same shall be declared to be good and legal.
      Id.; Bushong, § 473(V) at 507.

      If no purchaser bid a price sufficient to pay the outstanding
      taxes, the Act of 1815 required the county commissioners to

13
   The Game Commission actually cites to the Act of 1804, P.L. 517, 4 Sm.L. 201,
which as the Herder Spring Court noted, was amended by the Act of 1815, which
itself was amended by the act of 1847. Herder Spring, 143 A.3d at 365 n. 8.
                                        44
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 45 of 98




      purchase the property, as occurred in regard to the Eleanor
      Siddons Warrant. Act of 1815, § 5, set forth at 72 P.S. § 6131;
      see also Bushong, § 473(V) at 507–08. In the event of a
      purchase by the county commissioner, the owner had a period
      of five years (rather than two years) to redeem the property
      upon payment of all taxes and interest. Act of 1815, § 6, set
      forth at 72 P.S. § 6132; see also Bushong, § 473(V) at 507–09.
      If the property was not redeemed by the owner during the five
      years, the commissioners could sell the land. Act of 1815, § 7,
      set forth at 72 P.S. §§ 6134, 6135. Section 9 of the Act of 1815
      further specified the wording of the deed from the treasurer to
      the commissioners, which was used in the case at bar. 72 P.S.
      § 6136.
      While this Court noted that “some of the enactments in the law
      of 1815 would appear harsh and severe on the original owner,”
      the act was considered necessary to address the evil that existed
      prior to it where “[t]he purchaser at a sale for taxes dare not
      spend money or labor on the land he bought.” Morton, 9 Watts
      at 323. . . . We have repeatedly noted that any contests to the
      tax assessment must be brought within the statutory period and
      “cannot be collaterally attacked fifty years later.” Bannard, 293
      A.2d at 49; see also Wilson, 148 A. at 65.
Herder Spring, 143 A.3d at 366.

      As discussed above, Cornwall Mountain rejected a claim by the Proctor

Trusts that the tax sale at issue there was void because of constitutionally

insufficient notice of the tax sale. In addition, Cornwall Mountain held that the

Proctor Trusts were time-barred from challenging “procedural irregularities in the

notice, assessment, and tax sale process.” 158 A.3d at 159–162. In so doing, the

court noted a distinction between irregularities as to the tax assessment that would

render the sale void and irregularities that would rendered the sale voidable:


                                          45
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 46 of 98




             Although the pleadings raise disputed issues of fact
      regarding irregularities in the assessment process, the critical
      question is whether such irregularities in the assessment would,
      as a matter of law, render the tax sale void and legally
      insufficient to convey title to the oil and gas. If the answer is in
      the affirmative, judgment on the pleadings would not be proper.
      If such irregularities only rendered the sale voidable within the
      period for challenging the tax sale, a time that has long since
      expired, they would not provide a basis to deny judgment on
      the pleadings.

Id. at 159. The Cornwall Mountain court concluded that the trustees in that case

were “time-barred from challenging procedural irregularities in the notice,

assessment, and tax sale process.” Id. at 160. Despite explaining that “[t]hose

procedural irregularities, had they been timely challenged after the tax sale, may

have been sufficient to upset the sale,” the court nevertheless concluded “that

statutes of limitation and repose do not preclude one from defending a quiet title

action on the basis that a tax sale was void, i.e., where there were jurisdictional

defects.” Id. The court reasoned that the time limitation of the redemption statute

‘“will not breathe life into a void tax title.’” Id. at 160 (quoting Trexler v. Africa,

33 Pa. Super. 395, 410 (Pa. Super. Ct. 1907)).

      Cornwall Mountain also identified the following as rendering a tax sale

void: “where seated property was improperly treated as unseated”; “where

unseated property was not correctly identified”; “where the deed was forged”; or

“where the treasurer lacked the authority to conduct the sale at the time.” Id. at

160–61 (citations omitted). Importantly for our purposes here, although Cornwall
                                           46
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 47 of 98




Mountain did not list lack of notice in violation of the Due Process Clause as one

of the procedural irregularities that will render a tax sale void, it had addressed the

due process argument in a prior section of the discussion, and in doing so, it

implicitly recognized that such a due process violation would render the sale void.

See id. at 158, 160–61.

      Further, the Third Circuit has recognized that “[a]lthough courts in some

jurisdictions have held that statutes of limitations . . . are effective where a tax sale

is void because of fundamental defects, in most jurisdictions courts have held that

such statutes are ineffective to preclude a claim of voidness based on

‘jurisdictional’ defects in a tax foreclosure proceeding.” Benoit v. Panthaky, 780

F.2d 336, 338–39 (3d Cir. 1985) (holding that the district court did not err in

adopting the majority rule as the law of the Virgin Islands). And

“[c]onstitutionally inadequate notice to the owner of the property sold at a tax

foreclosure is a jurisdictional defect.” Id. at 339; see also Jordan v. Jensen, 391

P.3d 183, 186 (Utah 2017) (holding that because Utah’s four-year statute of

limitation for challenging the validity of a tax title was triggered by the county’s

tax sale, which had been conducted in violation of the Due Process Clause of the

Fourteenth Amendment, that statute of limitations could not be applied to bar a

mineral interest owner’s suit challenging the tax title and concluding that “because

in Utah a failure to provide notice to an interested party of a tax sale also serves as

                                           47
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 48 of 98




a jurisdictional defect,” “the county failed to obtain jurisdiction over the mineral

interest at issue, thereby preventing that property interest from passing at the tax

sale”); Cf Poffenberger v. Goldstein, 776 A.2d 1037, 1042 (Pa. Commw. Ct. 2001)

(concluding that as to certain acreage, the statute of limitations to challenge a tax

sale had run but concluding as to other acreage because “the upset sale of a portion

of the acreage described in the recorded Stricker deed is void ab initio,” “[t]he fact

that a petition to set aside the tax sale was not filed within the applicable statute of

limitations does not command a finding in Goldstein’s favor”).

      Thus, given that constitutionally insufficient notice is a jurisdictional defect

that renders a tax sale void, we reject the Game Commission’s suggestion that the

two-year time limit to redeem the property after the tax sale set forth in the Act of

1815 bars the Proctor Trusts’ argument that the tax sale was void because notice

that satisfied due process was not provided.

      Further, although the Game Commission suggests that the two-year statute

of limitations applicable to 42 U.S.C. § 1983 claims bars this action, the Proctor

Trusts are not presenting a 42 U.S.C. § 1983 due process claim. Rather, they are

presenting a quiet title claim based, in part, on their assertion that that the tax sale

was void (and, therefore, did not divest their predecessors of their mineral rights)

because notice that satisfied due process was not provided to their predecessors.

And the Game Commission has not pointed to a statute of limitations that applies

                                           48
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 49 of 98




to such a quiet title action. See Kendall v. Lancaster Expl. & Dev. Co., LLC, 323 F.

Supp. 3d 664, 681 (M.D. Pa. 2018) (“Under Pennsylvania law, an action to quiet

title cannot be subject to a statute of limitations.”).

       In sum, we conclude that the statute of limitations does not bar the Proctor

Trusts’ due-process argument.



                    c. Under the circumstances of this case, we cannot say that
                       the notice by publication violated due process.
       Finally, we turn to the merits of the Proctor Trusts’ due process argument.

The Fourteenth Amendment provides that a state shall not “deprive any person of

life, liberty, or property, without due process of law.” U.S. CONST. amend XIV,

§1. The Due Process Clause has both substantive and procedural components.

Evans v. Sec’y Pa. Dep’t of Corr., 645 F.3d 650, 658 (3d Cir. 2011). As to the

procedural component of due process, which is at issue here, the Court must first

determine whether the interest asserted by the plaintiff is within the scope of

protection of life, liberty, or property found in the Due Process Clause. Shoats v.

Horn, 213 F.3d 140, 143 (3d Cir. 2000). If the interest is one that is protected by

the Due Process Clause, “the question then becomes what process is due to protect

it.” Id.

       Here, the Proctor Trusts assert an interest in the mineral estate to the

property. Such a property interest is protected by the Due Process Clause, and the

                                            49
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 50 of 98




Game Commission does not argue otherwise. Thus, the issue is what process was

due to protect that interest.

      In contending that their predecessors were not provided adequate notice of

the 1908 tax sale, the Proctor Trusts rely primarily on Mullane v. Cent. Hanover

Bank & Tr. Co., 339 U.S. 306, 317-18 (1950) (holding that notice by publication

only to beneficiaries of a pooled trust of the judicial settlement of accounts by the

trustee was constitutionally sufficient as to beneficiaries “whose interests or

whereabouts could not with due diligence be ascertained” but was constitutionally

insufficient “[a]s to known present beneficiaries of known place of residence”);

and Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 792, 800 (1983) (holding

that notice by publication and posting did not provide a “mortgagee of real

property with adequate notice of a proceeding to sell the mortgaged property for

nonpayment of taxes”).

      In Mullane, the Court identified “notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford

them an opportunity to present their objections” as “[a]n elementary and

fundamental requirement of due process.” 339 U.S. at 314. After pointing out the

problems with notice only by publication, the Court noted that “[p]ublication may

theoretically be available for all the world to see, but it is too much in our day to

suppose that each or any individual beneficiary does or could examine all that is

                                          50
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 51 of 98




published to see if something may be tucked away in it that affects his property

interests.” Id. at 315, 320.

      Explaining “that notice by publication was not reasonably calculated to

provide actual notice of the pending proceeding and was therefore inadequate to

inform those who could be notified by more effective means such as personal

service or mailed notice,” “the Court [in Mullane] held that published notice of an

action to settle the accounts of a common trust fund was not sufficient to inform

beneficiaries of the trust whose names and addresses were known.” Mennonite,

462 U.S. at 795. But the Court also noted that it “has not hesitated to approve of

resort to publication as a customary substitute . . . where it is not reasonably

possible or practicable to give more adequate warning.” Mullane, 339 U.S. at 317.

It “recognized that, in the case of persons missing or unknown, employment of an

indirect and even a probably futile means of notification is all that the situation

permits and creates no constitutional bar to a final decree foreclosing their rights.”

Id. And the Court concluded that “[t]hose beneficiaries . . . whose interests or

whereabouts could not with due diligence be ascertained come clearly within this

category” such that as to them notice by publication was sufficient. Id. It also did

not “consider it unreasonable for the State to dispense with more certain notice to

those beneficiaries whose interests are either conjectural or future or, although they

could be discovered upon investigation, do not in due course of business come to

                                          51
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 52 of 98




knowledge of the common trustee.” Id. Accordingly, the Court “overrule[d] . . .

[the] constitutional objections to published notice insofar as they are urged on

behalf of any beneficiaries whose interests or addresses are unknown to the

trustee.” Id. at 318.

       The Mullane Court also “rejected one of the premises underlying th[e]

Court’s previous decisions concerning the requirements of notice in judicial

proceedings: that due process rights may vary depending on whether actions are in

rem or in personam.” Mennonite, 462 U.S. at 796 n.3. As the Court in Mennonite

later explained, personal service or service by mail, rather than constructive notice,

was historically required when an action was “in personam.” Id. But “constructive

notice to nonresidents was traditionally understood to satisfy the requirements of

due process” in in rem or quasi in rem actions. Id. Yet, individuals “who resided

within the State and whose identities were reasonably ascertainable,” “were

generally provided personal service” “[e]ven in actions in rem.” Id. “Where the

identity of interested residents could not be ascertained after a reasonably diligent

inquiry, however, their interests in property could be affected by a proceeding in

rem as long as constructive notice was provided.” Id.

              Beginning with Mullane, this Court has recognized,
       contrary to the earlier line of cases, “that an adverse judgment
       in rem directly affects the property owner by divesting him of
       his rights in the property before the court.” Shaffer v. Heitner,
       supra, 433 U.S., at 206, 97 S.Ct., at 2580. In rejecting the
       traditional justification for distinguishing between residents and
                                          52
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 53 of 98




      nonresidents and between in rem and in personam actions, the
      Court has not left all interested claimants to the vagaries of
      indirect notice. Our cases have required the State to make
      efforts to provide actual notice to all interested parties
      comparable to the efforts that were previously required only in
      in personam actions. See infra, at 2714–2715.
Id.

      In Mennonite, the Court noted that it “has adhered unwaiveringly to the

principle announced in Mullane.” 462 U.S. at 797 (citing numerous case where it

held that notice by publication, by posting notice on the property, or by both

publication and posting did not satisfy due process). Relying on Mullane, the

Court in Mennonite, which dealt with a tax sale, held that when a “mortgagee is

identified in a mortgage that is publicly recorded, constructive notice by

publication must be supplemented by notice mailed to the mortgagee’s last known

available address, or by personal service.” Id. at 798. “[U]nless the mortgagee is

not reasonably identifiable, constructive notice alone does not satisfy the mandate

of Mullane.” Id. (footnote omitted). The Court noted, however, that although the

mortgage as recorded “identified the mortgagee only as “MENNONITE BOARD

OF MISSIONS a corporation, of Wayne County, in the State of Ohio,” its holding

assumed that “the mortgagee’s address could have been ascertained by reasonably

diligent efforts.” Id. at 798 n.4. But it further noted that “a governmental body is

[not] required to undertake extraordinary efforts to discover the identity and

whereabouts of a mortgagee whose identity is not in the public record.” Id.

                                          53
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 54 of 98




Concluding that “[n]otice by mail or other means as certain to ensure actual notice

is a minimum constitutional precondition to a proceeding which will adversely

affect the liberty or property interests of any party, whether unlettered or well

versed in commercial practice, if its name and address are reasonably

ascertainable,” the Court held that the notice by publication and posting provided

to the mortgagee in that case did not satisfy the requirements of due process. Id. at

800 (italics in original).

       In sum “[b]efore a State may take property and sell it for unpaid taxes, the

Due Process Clause of the Fourteenth Amendment requires the government to

provide the owner ‘notice and opportunity for hearing appropriate to the nature of

the case.’” Jones v. Flowers, 547 U.S. 220, 223 (2006) (quoting Mullane, 339 U.S.

at 313).

       Here, there is no evidence that notice other than by publication was provided

to the Proctor heirs, and given the statutory scheme at that time, there is no basis to

reasonably infer that notice other than by publication would have been provided.14

So the question is whether that notice satisfied due process.


14
   Citing the advertisements of the tax sale, the Proctor Trusts contend that the
only notice of the tax sale provided “were advertisements in Bradford County
newspapers that did not identify current or former owners.” Doc. 95 at ¶ 24. The
Game Commission responds by denying that statement “as stated,” and contending
that the cited advertisements “do not establish, and it cannot be inferred, that the
‘only’ notice given . . . were advertisements in Bradford County newspapers.” Doc.
121 at ¶ 24. It is true that the advertisements of the tax sale do not rule out that
                                           54
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 55 of 98




      “When analyzing whether a particular notice comports with due process,

claimants are divided into those ‘known and unknown.’” Tech v. United States,

935 F. Supp. 2d 802, 806 (M.D. Pa. 2013), appeal dismissed, No. 13-2503, slip

order at *1(3d Cir. June 13, 2013). “A ‘known’ claimant ‘is one whose identity is

either known or reasonably ascertainable by the [notifying party].’” Id. (quoting

Chemetron Corp. v. Jones, 72 F.3d 341, 346 (3d Cir.1995)). ‘“Actual notice must

be given to those whose identity could be ascertained with reasonable effort.’” Id.

(quoting Greenfield v. Villager Industries, Inc., 483 F.2d 824, 832 (3d Cir.1973)).

But “in the cases of persons missing or unknown, employment of an indirect and

even probably futile means of notification, such as notice by publication, is all that

the situation permits.” Id. (citing Mullane, 339 U.S. at 317). “[W]hether adequate

notice has been provided depends on the circumstances of a particular case.”

Wright v. Corning, 679 F.3d 101, 108 (3d Cir. 2012).

      The Game Commission suggests that Mullane and Mennonite cannot be

applied retroactively to invalidate the 1908 tax sale at issue in this case. But

“[w]hen [the Supreme] Court applies a rule of federal law to the parties before it,

that rule is the controlling interpretation of federal law and must be given full

retroactive effect in all cases still open on direct review and as to all events,

another type of notice was also provided. But there is no evidence of any other
type of notice being provided in this case. And there is no reasonable basis to infer
that any other type of notice was provided. Thus, we proceed on the understanding
that the only notice provided was by publication.
                                         55
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 56 of 98




regardless of whether such events predate or postdate [the Court’s] announcement

of the rule.” Harper v. Virginia Dep’t of Taxation, 509 U.S. 86, 97 (1993). Both

Mullane and Mennonite applied their due process rulings to the parties in those

cases. Thus, Mullane and Mennonite provide the due-process analysis applicable

to the tax sale here. See Spigelmyer v. Colony, No. 1602 MDA 2015, 2016 WL

4876216, at *3 (Pa. Super. Ct. July 26, 2016) (concluding that retroactive

application of Mullane and Mennonite (as well as Jones, 547 U.S. 220) was

appropriate regardless of the timing of the tax sale).

      As set forth above, the Pennsylvania Supreme Court in Herder Spring

rejected the argument that notice of the tax sale by publication in that case violated

due process. The Proctor Trusts contend that Herder Spring is not persuasive as to

the due process issue. More specifically, they criticize Herder Spring’s reliance on

the 1815 statute and on the Pennsylvania Supreme Court’s earlier decision in City

of Philadelphia v. Miller, 49 Pa. 440 (1865), upholding notice by publication.

They also criticize Herder Spring’s statement: “As this Court has found the notice

provision of the Act of 1815 to be reasonable given the difficulties of ascertaining

ownership information relating to unseated landowners and the protection provided

by the redemption period, we will not upset that conclusion based on preconceived

notions of what is reasonable in the age of the Internet.” Herder Spring, 143 A.3d

at 377–78.

                                          56
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 57 of 98




      The Proctor Trusts’ criticism of Herder Spring’s reference to the age of the

internet is well taken given that both Mullane and Mennonite were also decided

before the age of the internet. Similarly, Herder Spring’s reliance on Miller is also

suspect because Miller predates Mullane and Mennonite,. Nevertheless, we agree

with Herder Spring’s conclusion that “what is ‘reasonably possible or practicable’

and what would constitute an ‘extraordinary effort’ requires consideration of the

constraints of the era.” Id. at 377. And whether notice by publication satisfies due

process depends on whether under the circumstances of the case, the identity and

addresses of those with an interest in the property could be ascertained with

reasonable effort. See generally Wright, 679 F.3d at 108 (“[W]hether adequate

notice has been provided depends on the circumstances of a particular case.”);

Tech, 935 F. Supp. 2d at 806 (“Actual notice must be given to those whose identity

could be ascertained with reasonable effort.” But “in the cases of persons missing

or unknown, employment of an indirect and even probably futile means of

notification, such as notice by publication, is all that the situation permits.”

(internal citations omitted)); see also Davis Oil Co. v. Mills, 873 F.2d 774, 787–91

(5th Cir. 1989) (holding that under the circumstances in that case, the district court

did not err in concluding that the identity of the holder of mineral rights was not

reasonably ascertainable to a seizing creditor and, thus, “constructive notice of the




                                           57
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 58 of 98




seizure and sale of the subject property was sufficient to satisfy the requirements of

due process”).

      Here, although Thomas Proctor and his heirs were named in the deed

reserving the mineral rights, Thomas Proctor “died testate and a resident of Boston,

Massachusetts on or about December 7, 1894.” Doc. 40-5 at 3, ¶3. “He was

survived by his widow, Emma Howe Proctor and four children . . . .” Id. The

parties have not presented evidence as to whether Mrs. Proctor was alive at the

time of the 1908 tax sale, and if she were alive at that time, whether tax authorities

knew her address or could have reasonably ascertained her address. Similarly, no

evidence has been presented as to whether the tax authorities knew or could have

reasonably ascertained the names and addresses of the Proctor heirs at the time of

the 1908 tax sale. Given the lack of information as to these issues, we cannot say

that Mrs. Proctor and/or the Proctor heirs were known and ascertainable claimants

such that the notice by publication was constitutionally insufficient. Thus, we

cannot conclude, as the Proctor Trusts request, that the tax sale was void because

the tax authority provided notice of the tax sale by publication only.



             3. Redemption.
      The Proctor Trusts further contend that the 1908 tax sale did not result in a

title wash because there was a redemption. A redemption of property after a tax

sale operates to annul the sale and to leave the parties in the position they were in
                                          58
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 59 of 98




before the sale. Yocum v. Zahner, 29 A. 778, 779 (Pa. 1894) (“Redemption

operated to set aside or annul the sale, and left the title precisely as though the sale

had not been made.”).

      The Proctor Trusts contend that McCauley was an agent of CPLC at the time

of the 1908 tax sale at issue here, and the sale to him was effectively a redemption

of the property on behalf of CPLC. The Proctor Trusts present evidence that

McCauley was CPLC’s agent and attorney generally. See doc. 95 at ¶ 26. The

Game Commission disputes some of the evidence cited by the Proctor Trusts, and

it specifically disputes that McCauley was an agent of CPLC with respect to the

1908 tax sale. See doc. 121 at ¶ 26.

      In support of their contention that McCauley was acting as CPLC’s agent for

the 1908 tax sale, the Proctor Trusts cite evidence that from 1904–1916, McCauley

purchased at tax sales more than 100 properties, which by quitclaim deeds he later

transferred to CPLC. Doc. 95 at ¶ 27 and Doc. 121 at ¶ 27. The Proctor Trusts also

present evidence that in 1914, McCauley executed a declaration stating that he was

acting in trust for CPLC as to his purchase of certain property in Elk County. Id. at

¶ 26(o). They contend that there is no evidence to suggest that such a declaration

was prepared solely for properties in Elk County sold in 1914, and the only

reasonable inference is that McCauley prepared similar declarations for each

CPLC property he purchased at a tax sale. Id. at ¶ 26(o)(1)-(2). The Proctor Trusts

                                           59
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 60 of 98




further point to a 1937 affidavit by R.G. Brownell, who according to the Proctor

Trusts was CPLC’s president, in which Brownell states that as to a tract of land in

Lycoming County, during the period from 1903 to 1924, CPLC exercised

exclusive possession of that tract and paid the taxes on that tract. See Doc. 95 at

¶ 32 (a)-(b). The Proctor Trusts also contend that CPLC acted as the true owner of

the property after the tax sale by paying the 1908, 1909, and 1910 taxes on parcels

purchased by McCauley at the tax sale, including the Josiah Haines Warrant. See

Doc. 95 at ¶ 32.15

      Based on the evidence presented by the Proctor Trusts, a reasonable trier of

fact could conclude that McCauley was acting as CPLC’s agent at the 1908 tax

sale. The Game Commission, however, asserts that the Proctor Trusts are


      15
           The Proctor Trusts further point to correspondence between the Proctor
heirs and others, including McCauley, which they contend show that McCauley
and CPLC did not believe that the 1908 tax sale resulted in a title wash. See Docs.
133-2 to 133-24. According to the Proctor Trusts, this correspondence shows that
the Proctor Estate engaged McCauley to sell or lease coal rights as to properties
that had gone through tax sales and engaged him to pay taxes assessed against the
Estate’s subsurface rights. See Doc. 129 at ¶ 59. But none of the letters provided
by the Proctor Trusts reference the Josiah Haines Warrant, and none set forth
McCauley or CPLC’s view as to the 1908 tax sale. Moreover, only one of the
letters provided by the Proctor Trusts is dated before the date of the deed from
McCauley to CPLC, see doc. 133-2, and the Proctor Trusts characterize that letter
as a letter from one of the Proctor heirs to McCauley’s father, C.H. McCauley, Sr.
See Doc. 129 at ¶ 59(a). Further, the Proctor Trusts fail to articulate how
McCauley or CPLC’s beliefs in years after the tax sale and after the redemption
period expired could change the legal effect of the tax sale from a sale to a
redemption.

                                          60
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 61 of 98




collaterally estopped from arguing that McCauley was CPLC’s agent because the

United States District Court for the Western District of Pennsylvania rejected a

challenge to a 1914 tax sale based in part on McCauley’s declaration that he

purchased the property at the tax sale on behalf of CPLC. See Proctor v. Sagamore

Big Game Club, 166 F. Supp. 465, 479 (W.D. Pa. 1958), aff’d on other grounds,

265 F.2d 196 (3d Cir. 1959). The district court in Sagamore Big Game Club,

concluded that because of an 1894 tax sale, Thomas Proctor did not own the

mineral rights to the property at issue in that case. 166 F. Supp. at 478. But the

court went on to conclude that even if there were some defects in the title

following the 1894 tax sale, a later tax sale in 1914, where McCauley was the

purchaser, cured any such defects. Id. at 479. The court stated that “[f]rom the

public records of Elk County, C.H. McCauley, Jr. appears as a complete stranger to

the title.” Id. The Court then addressed the declaration of McCauley that he was

acting on behalf of CPLC:

      As this court understands it, the only attack plaintiffs made
      against the sale of 1914 is that McCauley was the attorney and
      land agent for the Central Pennsylvania Lumber Company,
      therefore, in some way an estoppel is sought to be raised
      because there exists, but not of record, a declaration of trust
      executed by McCauley wherein any lands he purchased were to
      be held in behalf of his employer, the Central Pennsylvania
      Lumber Company. However, no title examiner from the public
      record could acquire such knowledge as to the relationship
      between McCauley and his employer. This court understands
      that counsel for the plaintiffs concedes that the public records
      control.
                                         61
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 62 of 98




Id. The court ruled in favor of the defendants, who traced their title back to

McCauley and the tax sale. Id. at 479–80.

      The Game Commission contends that collateral estoppel requires us to reject

the Proctor Trusts’ contention that based on McCauley’s 1914 declaration, he was

acting on behalf of CPLC. But the Game Commission has made no effort to

explain how collateral estoppel applies here given that one of the requirements for

such is that “the determination in the prior proceeding was essential to the

judgment,” Skotnicki, 175 A.3d at 247, and the Third Circuit in affirming the

district court in Sagamore Big Game Club, confined its analysis to the earlier 1894

tax sale and “found it unnecessary . . . to consider the other arguments advanced by

the parties.” Sagamore Big Game Club, 265 F.2d at 202–03. In sum, the district

court’s determinations in Sagamore Big Game Club regarding the 1914 tax sale

and McCauley were not essential to the judgment. Thus, collateral estoppel does

not apply.

      Although collateral estoppel does not apply, we conclude that there is a

genuine factual dispute about whether McCauley was acting as an agent of CPLC

for the 1908 tax sale of the Josiah Haines Warrant. As set forth above, based on

the evidence cited by the Proctor Trusts, including the 1914 declaration, a

reasonable trier of fact could conclude that McCauley was acting as CPLC’s agent.

But there is also evidence from which a reasonable trier of fact could conclude that

                                         62
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 63 of 98




McCauley was not acting as CPLC’s agent for the 1908 tax sale, namely that the

deed from the Treasurer of Bradford County was to McCauley, not CPLC, and that

the 1910 deed back to CPLC was from McCauley and his wife. In sum, there is a

genuine factual dispute about whether McCauley was acting as CPLC’s agent for

the 1908 tax sale.

      As discussed in a prior section of this Report and Recommendation, there is

also a genuine factual dispute about whether the Josiah Haines Warrant was seated

or unseated. As we explain below, if the land was seated, whether McCauley was

CPLC’s agent for the 1908 tax sale would be material to whether there was a

redemption. But if the land was unseated, whether McCauley was CPLC’s agent

would not be material given that a surface owner may purchase both the surface

estate and the mineral estate where the land was unseated at the time of the tax sale

and the surface and subsurface estates were not separately assessed.16

      Citing Bartholomew v. Leech, 7 Watts 472, 473 (Pa. 1838) (stating that

before an “agent” of the property owner and “curator of the land” may purchase

the property at a tax sale “on his own account, he must have explicitly resigned his

trust”), the Proctor Trusts reason that an agent of the owner of land cannot

purchase the land at a tax sale on his own account without first explicitly resigning


16
   Whether the Josiah Haines Warrant was assessed as a whole or whether the
surface and subsurface estates were separately assessed is addressed in the next
section of this Report and Recommendation.
                                        63
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 64 of 98




his trust. And here, according to the Proctor Trusts, there is no evidence that

McCauley renounced his agency before the 1908 sale. Thus, the Proctor Trusts

assert, McCauley did not purchase the property at the tax sale, but rather, he

redeemed the property. Bartholomew and its progeny, however, deal with the

situation where the agent acquires title hostile to that of his principal. See Miller v.

O’Boyle, 89 F. 140, 142 (W.D. Pa. 1898) (quoting Bartholomew as to the

“incapacity of a confidential agent to acquire title in hostility to his principal”).

There is no evidence in this case that McCauley was acting in hostility to CPLC.

Thus, the Bartholomew line of cases does not apply.

      The Proctor Trusts also cite Knupp v. Syms, 50 A. 210, 212 (Pa. 1901), for

the proposition that “when an agent for a defaulting taxpayer purports to purchase

property at a tax sale, Pennsylvania law treats it as a payment of overdue tax on the

principal’s behalf, and thus, as ‘equivalent to a redemption.’” Doc. 118 at 22. In

Knupp, after the tax sale, the purchaser/agent “paid in full, and the treasurer

received as in full, the very defaulted taxes on which the treasurer’s deed [was]

based,” and this is what the court “deemed equivalent to a redemption.” Id. at 212.

The court presumed that the agent’s purchase of the property “was in trust for his

principals; and when he paid the taxes in full in December, 1848, long before the

time for redemption had expired, he, by the consent of the purchaser,—himself

being the purchaser,—did for his principals all they were bound to do to save their

                                           64
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 65 of 98




land.” Id. More specifically, the court reasoned that when the agent “after the deed

had been acknowledged and delivered to him, should go to the county treasurer,

and pay in full the very taxes on the nonpayment of which his title depended, is

wholly incredible, and is reconcilable with no other theory than the one that he was

acting throughout for his principals . . . .” Id. Thus, the court determined that there

was a redemption. Id.

      Here, unlike in Knupp, there is no evidence that after the tax sale and deed to

McCauley, McCauley paid the taxes on which the tax sale was based, i.e., the taxes

assessed for 1907. Rather, the evidence shows that here McCauley took a deed to

the property, and more than two years after the tax sale, conveyed, along with his

wife, the property to CPLC. Thus, Knupp is distinguishable.17

      In a footnote, the Proctor Trusts cite to the general rule “that a purchase

made by one whose duty it was to pay the taxes shall operate as payment only: he

shall acquire no rights, as against a third party, by a neglect of the duty which he


17
   In support of their argument that there was a redemption here, rather than a tax
sale of the property, the Proctor Trusts also point to a “Paper Book” filed by CPLC
and Elk Tanning Company in the Pennsylvania Supreme Court in Gamble v.
Central Pennsylvania Lumber Co., No. 345 January Term, 1907, in which CPLC
quoting from Knupp stated: “A tax title cannot be sustained where it appears by the
books of the Treasurer and by other records that an agent of the owners of unseated
land bought in the land at tax sale, that the taxes had been regularly assessed, and
that the agent before the maturity of the deed paid the taxes, and that these had
been accepted by the Treasurer.” Doc. 95 at ¶ 29 (quoting Doc. 103-3 at 31). As
stated above, Knupp is distinguishable, and we do not consider the argument in the
“Paper Book” to be probative of the issues in this case.
                                           65
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 66 of 98




owed to such party.” Lamborn v. Dickinson Cty. Comm’rs, 97 U.S. 181, 184

(1877) (applying Kansas law) (citation omitted). “The rule that one cannot, by a

purchase at a tax sale caused by his failure to pay taxes which he owed the state, or

which he was otherwise legally or morally bound to pay, acquire a better title, or a

title adverse to that of other parties in interest, rests upon the principle that one

cannot profit by his own wrong, and build up or acquire a title founded upon his

own neglect of duty.” Powell v. Lantzy, 34 A. 450, 451 (Pa. 1896). When the rule

applies, “[t]he purchase operates as a payment only.” Id. But according to the

Pennsylvania Supreme Court, “[t]he rule . . . should be restricted to cases where it

was the duty of the purchaser to pay the tax.” Id.

       Here, if the land was seated, CPLC had a duty to pay the taxes. And if the

land was seated and McCauley was acting as CPLC’s agent at the tax sale, the

“rule that one cannot, by a purchase at a tax sale caused by his failure to pay taxes

which he owed the state, or which he was otherwise legally or morally bound to

pay, acquire a better title, or a title adverse to that of other parties in interest,”

applies, and McCauley’s purchase operated as a payment only, i.e. a redemption.

See Powell, 34 A. at 451. But if the land was unseated, as discussed below, the

rule does not apply and there was no redemption even if McCauley was CPLC’s

agent for the 1908 tax sale.




                                            66
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 67 of 98




      In Powell, the Pennsylvania Supreme Court addressed the question whether

a surface owner who purchased unseated land a tax sale acquired title to the

mineral estate as well as the surface estate. Id. at 451. In that case, the unpaid

taxes that resulted in the tax sale were assessed before the mineral estate was

severed from the surface estate. Id. The Pennsylvania Supreme Court held that the

surface owner was not forbidden from acquiring title to both the surface estate and

the mineral estate at the tax sale. Id. at 451–52. In so holding, the court observed:

             . . . In speaking of taxes on unseated lands, which were
      not a charge against the owner, it is said, in Coxe v. Gibson, 27
      Pa. St. 160, that ‘there was nothing in reason or law to prevent
      the holder of a defective title from purchasing a better one at a
      tax sale.’ The taxes under which the sale was made in this case
      were on unseated lands, and there was no personal
      responsibility on the owner therefor. The land alone was liable.
Id. at 451 (citations omitted). Observing that “the owner of mineral rights holding

by virtue of a reservation in a deed is neither a tenant in common nor a joint tenant

with the owner of the surface,” the Pennsylvania Supreme Court in Powell also

concluded that there was no “community of interest which gave rise to a duty, or

anything in the relation of the parties which made the purchase by [the surface

owner] inequitable.” Id. at 451–52; see also Hutchinson v. Kline, 199 Pa. 564

(1901) (“Nor is there such a fiduciary relation existing between the owner of the

mineral rights and the owner of the surface rights which will prevent one from

buying the estate of the other at a tax sale.”).


                                           67
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 68 of 98




       Based on Powell, if the Josiah Haines Warrant was unseated, CPLC was not

responsible for the taxes. And even if McCauley was CPLC’s agent for the tax

sale, CPLC was not barred from acquiring both the surface and subsurface estates

at the tax sale.

       The Proctor Trusts seek to avoid the above conclusion by attempting to

distinguish Powell based on the timing of the tax assessment relative to the

severance of the surface and subsurface estates in that case. It is true, as the

Proctor Trusts assert, that in Powell, the assessment for the taxes that resulted in

the tax sale was made before the mineral estate and surface estate were severed.

See Powell, 34 A. at 451. But, as we read Powell, the basis for the court’s

conclusion was the fact that the property was unseated and therefore the land,

rather than the owners, was responsible for the tax. See id. The surface owner did

not have a duty to pay the tax. Id. And that fact was the reason why the “rule that

one cannot, by a purchase at a tax sale caused by his failure to pay taxes which he

owed the state, or which he was otherwise legally or morally bound to pay, acquire

a better title, or a title adverse to that of other parties in interest” did not apply. Id.

       The court in Herder Spring also read Powell as based on the fact that the

land was unseated, and therefore, it was the land itself that was liable for the tax.

Herder Spring, 143 A.3d at 367. And, although Herder Spring did not involve a

question regarding redemption, it rejected the “attempt to distinguish the caselaw

                                             68
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 69 of 98




relating to title-washing by emphasizing that the cited cases, such as Powell v.

Lantzy, address situations where the severance occurred after the imposition of

taxes, whereas the severance” in Herder Spring occurred before the assessment

that led to the tax sale:

       As discussed, tax on unseated land was the liability of the land
       rather than the owners. Therefore, if the property was assessed
       as a whole property and none of the owners paid the tax, then
       the property would be sold as a whole to satisfy that tax. As
       cogently set forth in Powell v. Lantzy, “[a]ny moral obligation
       to agree and jointly pay the tax, each contributing his just share,
       rested equally upon the owners of the different parts; but there
       was no legal duty on either to do this. It was their separate, not
       their joint, interests which were in peril.” Id. at 550, 34 A. 450;
       see also Proctor, 166 F.Supp. at 475 (“[w]hen there is no
       separate assessment of the minerals, a purchase of the whole by
       the owner of the surface divests the title of the owner of the
       minerals”); Hutchinson, 49 A. 312. We find no distinction
       based upon the timing of the severance.
Id. at 374–75.

       Thus, if the land was unseated, even if McCauley was acting as agent for

CPLC at the tax sale, McCauley’s purchase did not act as a redemption.18

       The Proctor Trusts also contend that if CPLC did not properly report its

interest in the surface estate of the Josiah Haines Warrant and did not pay taxes,


18
   The Proctor Trusts point to statements made in 1931 by John E. Potter, who
examined land titles for the Board of Game Commissioners, that where the
property as tax sales was made by CPLC agents with funds from CPLC, there is a
redemption, rather than a sale. See Doc. 153 at ¶¶ 63, 65 and Docs. 153-2 and 153-
4. But whatever Potter’s opinion, for the reasons discussed above, if the land was
unseated and not separately assessed, we conclude otherwise.
                                         69
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 70 of 98




when due, the Game Commission who claims title through CPLC is estopped from

benefiting from such. Their argument is based on Powell, 34 A. 450. Again, they

cite Powell for the proposition that “one cannot profit from his own wrong doing,

and build up or acquire a title founded upon his own neglect of duty . . . .” Doc.

118 at 29 (quoting Powell, 34 A. at 451). But Powell actually concluded that that

principle did not apply in that case. Id. at 451. And we have rejected the Proctor

Trusts’ attempt to distinguish Powell. Again, as discussed above, there is a

genuine factual dispute about whether the Josiah Haines Warrant was seated or

unseated. And whether the land was seated or unseated is material to whether

CPLC had a duty to pay the taxes. Thus, we cannot accept the Proctor Trusts’

argument that the Game Commission is estopped from claiming title to the

subsurface estate of the Josiah Haines Warrant based on the CPLC’s failure to pay

the taxes on that warrant.



             4. The 1907 tax assessment.
      The Proctor Trusts also contend that the 1908 tax sale did not result in a title

wash because Thomas Proctor, Union Tanning, and CPLC all reported their

interests in the property to the Bradford County Commissioners pursuant to the Act

of 1806. Thus, they suggest that the taxes were, or should have been, separately

assessed on the surface and subsurface estates of the Josiah Haines Warrant.


                                         70
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 71 of 98




      As an initial matter, the Proctor Trusts contend that it was Thomas Proctor

and Proctor & Hill’s routine practice to notify county commissioners when they

became holders of unseated land. In support of this assertion, the Proctor Trusts

point to Bradford County and LeRoy Township assessment records that list Proctor

in connection with tracts of land other than the Josiah Haines Warrant.19 The

Proctor Trusts also point to evidence that Thomas Proctor’s attorney reported

Proctor’s interests with respect to land in Lycoming county. And they point to

evidence that as to certain tracts of land in Lycoming County taxes were assessed

to Emma Proctor and the Proctor heirs for subsurface estates. Despite the

foregoing evidence, the Proctor Trusts point to no evidence that Proctor or his heirs

reported their interest in the Josiah Haines Warrant, and more particularly, they

point to no evidence that they reported their interest after the 1894 deed that




19
   The Proctor Trusts assert that after “the Act of March 30, 1897, P.L. 11, which
required tax sale notices beginning January 1, 1898 to identify ‘the names of the
owners if known,’ Bradford County assessment records started to include a
notation as to the owner of unseated lands [and] [a]s a result, starting in 1889,
properties still owned at the time by Messrs. Proctor and Hill, including properties
included in the deed from Schrader Mining & Manufacturing Co., were identified
with the penciled notation “P+H’ or “P+Hill.” Doc. 95 at ¶ 6(b). But the Proctor
Trusts do not assert, and the evidence they cite does not show, that the “P+H’ or
“P+Hill” notation appears in the assessment books next to the listings for the
Josiah Haines Warrant.

                                          71
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 72 of 98




conveyed the surface estate to Union Tanning and reserved the subsurface estate to

Proctor and Hill and their heirs.20

      The Proctor Trusts further contend that Union Tanning and CPLC also both

reported their interests in the property to the Bradford County Commissioners

pursuant to the Act of 1806. In support of this contention, they cite to evidence

that Union Tanning paid taxes on the Josiah Haines Warrant from 1894 to 1902,

and that CPLC paid taxes on the Josiah Haines Warrant from 1903-1906 and from

1908-1910. See Doc. 95 at ¶¶ 10–16. And the Proctor Trusts contend that there is

no evidence that Union Tanning or CPLC incorrectly reported that they owned all


20
   The Proctor Trusts have presented letters that the Proctor heirs wrote to officials
in Lycoming and Elk County as to their reserved subsurface estates. See Doc. 129
at ¶58, Doc. 133-1. But they have not presented any such letters to either the
Bradford County tax officials or the LeRoy Township tax officials, and they have
not presented any such letters that pertain to the Josiah Haines Warrant. The
Proctor Trusts intimate that any such letters may have been lost or discarded. See
Doc. 95 at ¶ 7 (“The fact that correspondence notifying the Bradford County
commissioners of interests in unseated land appears to have been lost or discarded,
is not evidence that there were not such notifications provided by persons
becoming owners of unseated land.”). But they have not provided any evidence
that their records or the records of the tax authorities “were ever subject to flood,
fire, or some other calamity or negligence such that it might be presumed that
relevant records were lost of destroyed.” Herder Spring Hunting Club v. Keller, 93
A.3d 465, 472–73 (Pa. Super. Ct. 2014), aff’d, 143 A.3d 358 (Pa. 2016). Further,
although the Proctor Trusts contend that “[t]he prevailing practice was to record
notified changes in ownership given to the County commissioners in assessment
records, and to discard the correspondence reflecting such changes,” doc. 95 at ¶ 7,
they have not pointed to any notation in either the Bradford County or LeRoy
Township tax assessment records as to a separate assessment of the subsurface
estate as to the Josiah Haines Warrant.

                                         72
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 73 of 98




estates, including the subsurface estate, to the tax officials. Further, they assert that

Thomas Proctor’s reservation of the subsurface estate as to certain property in

Lycoming County was reported to Lycoming County officials,21 and, according to

the Proctor Trusts, “there is no basis to believe that this was not also the case in

Bradford County.” Doc. 118 at 25.22


21
   In this regard, the Proctor Trusts point to a stipulation in Moore v.
Commonwealth, 1309 C.D. 1988 (Pa. Commw. Ct.), in which the Commonwealth
stipulated:
              For each of the relevant years, 1908 through 1926, during
       which the tax sales of the surface estates took place, the
       Lycoming County Tax Assessor’s records for McIntyre
       Township (Exhibits H through Z inclusive) contained a written
       statement by the Tax Assessor acknowledging the reservation
       of all minerals in Proctor Deed 144/398 in the following
       general form:
            For a description of reserve of all minerals refer to
            Recorders office of Lycoming County in Deed Book
            144 page 398.”
See Doc. 95 at ¶ 12 and Doc. 104-2 at 5-6 (Stipulation 19). But this stipulation
does not reveal how the taxing authorities in that case became aware of the
reservation.
22
   Pointing to the Brownell declaration as well as other evidence that relates to
property in Lycoming and Potter counties, the Proctor Trusts also contend that
“contemporaneous court records show that CPLC actively monitored tax
assessments and payments related to its land holdings, and CPLC’s president
attested, as part of the [Game Commission]’s purchase of other tracts, that CPLC
‘regularly and continuously paid all taxes assessed and payable.” Doc. 118 at 25
(citations to the record omitted). In contradiction to this, the Proctor Trusts also
assert that more than 100 of CPLC’s properties were sold at tax sales from 1904-
1916. See Doc. 95 at ¶ 27. And the Proctor Trust do not dispute that CPLC failed
to timely pay the taxes assessed for 1907 on the Josiah Haines Warrant, which
resulted in the 1908 tax sale. Id. at ¶¶ 22–23.

                                           73
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 74 of 98




      In a footnote, the Proctor Trusts contend that testimony as to the routine

practice of Thomas Proctor, Union Tanning, and CPLC is evidence that their

actions as to the Josiah Haines Warrant conformed with their routine practices. See

Doc. 118 at 24 n. 13. Such evidence is governed by Fed.R.Evid. 406, which

provides that “[e]vidence of a person’s habit or an organization’s routine practice

may be admitted to prove that on a particular occasion the person or organization

acted in accordance with the habit or routine practice. The court may admit this

evidence regardless of whether it is corroborated or whether there was an

eyewitness.”

      Under the Rule, “[h]abit . . . describes one’s regular response to a repeated

specific situation.” Advisory Committee Note to Fed.R.Evid. 406. “A habit . . . is

the person’s regular practice of meeting a particular kind of situation with a

specific type of conduct, such as the habit of going down a particular stairway two

stairs at a time, or of giving the hand-signal for a left turn, or of alighting from

railway cars while they are moving.” Id. “The doing of the habitual acts may

become semi-automatic.” Id. Similarly, “[t]he routine practice of an organization is

defined as ‘the regular practice of responding to a particular kind of situation with

a specific type of conduct.’” York Int’l Corp. v. Liberty Mut. Ins. Co., 140 F. Supp.

3d 357, 361–62 (M.D. Pa. 2015) (quoting Argentieri v. First Veh. Servs., Inc., Civ.

No. 10–cv–2086, 2011 WL 710485, *9 (E.D. Pa. Feb. 28, 2011)). To establish a

                                           74
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 75 of 98




habit, “a party ‘must produce evidence establishing a degree of specificity and

frequency of uniform response that ensures more than a mere tendency to act in a

given manner, but rather, conduct that is semi-automatic in nature.’” Id. (quoting

In re Giquinto, 388 B.R. 152, 168 (Bankr.E.D.Pa.2008) (some internal quotation

marks omitted).

      “Generally, ‘[h]abit evidence is never to be lightly established, and evidence

of examples, for purposes of establishing such habit, is to be carefully scrutinized

before admission.’” Id. (quoting Dover–Hymon v. Southland Corp., Civ. No. 91–

cv–1246, 1993 WL 419705, *4 (E.D. Pa. Sept. 27, 1993) (some internal quotation

marks omitted). “Such care in establishing conduct as habit is especially important

when dealing with the routine practice of business organizations because ‘evidence

of their routine practice is particularly persuasive.’” Id. (quoting Hancock v. Am.

Tel. & Tel. Co., Inc., 701 F.3d 1248, 1262 (10th Cir. 2012) (some internal

quotation marks omitted).

      Here, the Proctor Trusts are seeking to establish that Thomas Proctor, Union

Tanning, and/or CPLC reported the ownership of the subsurface estate as to the

Josiah Haines Warrant to the tax authorities in Bradford County and/or LeRoy

Township. But although the evidence shows that Proctor & Hill paid taxes on

certain tracts of land other than the Josiah Haines Warrant, which leads to a

reasonable inference that they reported their ownership of such tracts, the evidence

                                         75
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 76 of 98




does not show that Thomas Proctor reported that he owned only the subsurface

estates in any tracts in Bradford County and LeRoy Township. And the testimony

as to CPLC’s practices in Lycoming County, “is not the sort of semi-automatic,

situation-specific conduct admitted under” Rule 406, Becker v. ARCO Chem. Co.,

207 F.3d 176, 204 (3d Cir. 2000), that is sufficient to show that CPLC had a

routine practice of reporting reservations of subsurface estates to taxing authorities

in other counties, especially where those subsurface estates were not actively in

production (as with the Josiah Haines Warrant) given that the Proctor Trusts

acknowledge that the tracts in Lycoming County as to which the ownership of the

subsurface estates were noted by taxing authorities were producing coal. See doc.

138 (“The only difference between those tracts and the Property at issue here is

that production of coal in McIntyre Township at the time provided a basis for the

assessment of the subsurface estate.”).

      In sum, the Proctor Trusts have not provided evidence from which it can

reasonably be inferred that the reservation of the subsurface estate as to the Josiah

Haines Warrant was reported to Bradford County or LeRoy Township tax officials.

      The Proctor Trusts chide the Game Commission for suggesting that Thomas

Proctor or his heirs were required by the Act of 1806 to report to the taxing

officials the reservation of the subsurface estate. It is true, as the Proctor Trusts

assert, that the Pennsylvania Supreme Court concluded in Herder Spring that “the

                                           76
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 77 of 98




relevant portion of the Act of 1806 imposed a reporting duty only on a party

‘becoming a holder of unseated land,’ and that given their prior ownership of the

entire Warrant, the Kellers did not ‘become’ a holder of unseated land by selling

the surface estate and reserving the mineral estate.” Herder Spring, 143 A.3d at

372 (quoting the Act of 1806) (footnote omitted). But even though the court in

Herder Spring concluded that the owners of the reserved subsurface estate were

not required by the Act of 1806 to notify the taxing authorities of the reservation, it

concluded that “the lack of reporting . . . is relevant . . . because the county

commissioners were tasked with assessing unseated property for taxation purposes

based on what was reported by the owners.” Id. at 360. In other words, because

unless “otherwise directed by the owners,” unseated land was treated ‘“entirely in

reference to the original warrants,’” the court concluded that “if neither the Kellers

nor the purchaser of the surface rights in 1899 reported the transfer, then the Centre

County Commissioners would have assessed and taxed the Eleanor Siddons

Warrants in its entirely [sic].” Id. at 372 (quoting Heft v. Gephart, 65 Pa. 510, 516

(1879)).

      To avoid a title wash, the Proctor Trusts construe Herder Spring as requiring

only “the reporting, not separate assessment, of the severed interests.” Doc. 129 at

¶ 15. But, we think, the pertinent question in determining whether there was a title

wash as result of a tax sale of unseated land is not who was responsible for

                                           77
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 78 of 98




reporting the reservation of the subsurface estate or even whether such reservation

was reported at all, but whether the assessment and taxation was based on the

entire warrant. Herder Spring, 143 A.3d at 368 (“Factually, the issues in this case

turn on whether the taxes assessed and not paid in 1935 were assessed on the

Eleanor Siddons Warrant as a whole or merely upon the surface estate.”). As the

Pennsylvania Supreme Court stated in Herder Spring, because “tax on unseated

land was the liability of the land rather than the owners,” “if the property was

assessed as a whole property and none of the owners paid the tax, then the property

would be sold as a whole to satisfy that tax.” Id. at 375 (citing among other cases,

Proctor, 166 F. Supp. at 475 (“[w]hen there is no separate assessment of the

minerals, a purchase of the whole by the owner of the surface divests the title of

the owner of the minerals”). In other words, “the tax sale conveys the property

covered by the assessment.” Id.

      In this case, as in Herder Spring, “the documents relating to the . . . tax sale

provide no indication that the assessment and taxation occurred on anything other

than the entire . . . Warrant, as they provide no reference to the surface estate or a

reserved subsurface estate.” Herder Spring, 143 A.3d at 375. Here, the Bradford

County tax assessment record for the 1907 assessment of the Josiah Haines

Warrant does not contain any notation that the taxes were assessed on the anything

other than the entire warrant. Those records contain lists of properties in rows with

                                          78
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 79 of 98




the following columns across the top: “Acres,” “Warantee Names,” “LeRoy

Township,”23 “Valuation,” seven columns for different taxes, “When Paid,” and

“By Whom.” See Doc. 102-1 at 6. For the Josiah Haines Warrant, the record lists

“410” under the column for acres, “Haines Josiah” under the column for

“Warantee Names,” “2460” under the column for “Valuation,” and single numbers

under five of the seven columns for taxes. Id. In addition, the record includes the

notation “Sold,” and under the “When Paid” and “By Whom” columns, the record

provides “June 8, 1908 to Calvin H. Mc Cawley Jr.” Id. There is nothing in that

record, or the Bradford County tax assessment records submitted for other years,

that would lead to a reasonable inference that the assessment of the Josiah Haines

Warrant was on anything other than the entire warrant. See Docs. 99-1, 100-1,

101-1, 102-1, & 104-1. Nor is there anything in the LeRoy Township land books

that the Proctor Trusts submitted as evidence that shows a separate assessment of

the surface and subsurface estates of the Josiah Haines Warrant. See Doc. 97-1 at

91-118.24



23
  This column heading is, in fact, blank, but directly under the column heading is
“LeRoy Township.” See Doc. 102-1 at 6.
24
   The LeRoy Township land books do list property assessed to Proctor and Hill,
but the Josiah Haines Warrant is not so listed. See Doc. 97-1 at 91-118. Citing
evidence from McIntyre Township in Lycoming County, the Proctor Trusts
suggest that any separate assessment of the subsurface estate would not be listed in
the general unseated list, but such separate assessment would be listed in a
                                          79
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 80 of 98




      The parties have not pointed the Court to the actual 1908 tax sale deed to

McCauley.25 But the Percheron Abstract lists the following as to the deed from

W.J. Waters, Treasurer to Calvin H McCauley Jr.:

             Dec. 17, 1908, A.C. Blackwell Deputy Treasurer of
      Bradford County came into open Court and in due form of law
      acknowledged a deed to Calvin H. McCauley Jr. dated June 8,
      1908, in consideration of Forty nine and 36/100 Dollars for 410
      acres of unseated land in LeRoy Township, assessed in the
      warrantee name of Josiah Haines

      Sold June 8, 1908.

Doc. 97-1 at 74. Again, there is nothing here from which it can reasonably be

inferred that the sale was of anything less than the entire Josiah Haines Warrant.

      Even if, as the Proctor Trusts suggest, the reservation of the subsurface

estate of the Josiah Haines Warrant was reported to Bradford County tax officials,

there is no evidence that the tax officials separately assessed the surface and

subsurface estates. The Proctor Trusts contend that there were no separate

different location or later in the unseated list. But they have not presented any
evidence of a separate listing of the subsurface estate of the Josiah Haines Warrant.
25
   Although the Proctor Trusts assert that McCauley did not record the treasurer’s
deed for the Josiah Haines Warrant, and the Game Commission admits that the
deed was not recorded in the recorder of deed’s office, see doc. 95 at ¶ 30 and doc.
121 at ¶ 30, there is no dispute that the Treasurer of Bradford County
acknowledged the deed in open court, as was the requirement at the time. See
Woodhouse Hunting Club, Inc. v. Hoyt, 183 A.3d 453, 458 (Pa. Super. Ct. 2018)
(“At the time of the 1902 tax sale, our Supreme Court noted that there was no
legislation requiring the purchaser to record the deed or make an official record of
his purchase, other than the acknowledgment of the deed by the treasurer in open
court.”).
                                           80
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 81 of 98




assessments of any subsurface estates in LeRoy Township at the time. And they

state, “Proctor and Hill could not have obtained a separate assessment of the

subsurface rights even had they asked” because, according to the Proctor Trusts,

“Pennsylvania law prohibited the assessment of severed subsurface rights where

there was no basis to value the oil, gas or minerals.” Doc. 138 at 19 (italics and

bold in original) (citing F. H. Rockwell & Co. v. Warren Cty., 77 A. 665, 666

(Pa.1910) (superseded by statute as noted in Coolspring Stone Supply, Inc. v. Cty.

of Fayette, 929 A.2d 1150, 1157 n.9 (Pa. 2007)). But that does not support the

Proctor Trusts’ claim to title to the subsurface estate. In Herder Spring, the

Pennsylvania Supreme Court addressed and rejected a contention that the potential

value, or lack thereof, of the minerals in the subsurface estate was relevant to

whether the tax assessment was of the entire warrant:

             The Keller Heirs next contend that the 1935 tax sale
      should not be deemed to encompass the reserved mineral rights
      because those rights did not have taxable value in 1935. The
      Keller Heirs rely upon language in Rockwell acknowledging
      that a subsurface estate can only be subject to tax if it is
      demonstrated that mineral or other rights have actual value
      either through current production or an evaluation of
      neighboring properties. Rockwell, 77 A. at 665. They claim
      that the reserved rights in this case had no value as of the tax
      sale in 1935. The Keller Heirs, however, fail to recognize that
      the potential assessable value of the minerals is irrelevant to
      whether the 1935 assessment addressed the Warrant as a whole
      or merely the surface estate. Indeed, their theory could lead to a
      windfall for fee simple owners, who years after the tax sale of
      the entire property could claim that the prior tax sale should be
      deemed to have exempted specific mineral rights that at the
                                          81
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 82 of 98




      time of the sale had no value, but today are coveted, with
      Marcellus Shale being an obvious example. Such a theory
      would result in chaos whereby courts today would be required
      to determine whether certain minerals or other subsurface rights
      would have had taxable value in the late 1800s. See Bannard,
      293 A.2d at 49.

143 A.3d at 373 (footnote omitted). The Herder Spring Court also concluded that

“if the Kellers disputed the County Commissioners’ failure to assess their

subsurface estate separately from the surface estate, they should have contested the

assessment and tax sale within the initial two-year redemption period.” Id. at 374.

The court reasoned that “[a]fter the expiration of that redemption period, a

challenge to the propriety of the tax sale would not be heard under Section 4 of the

Act of 1815: ‘no alleged irregularity in the assessment, or in the process or

otherwise, shall be construed or taken to affect the title of the purchaser, but the

same shall be declared to be good and legal.’” Id. (quoting 72 P.S. § 6091).

      Here, there is no evidence that the Proctor heirs (or anyone else) challenged

the lack of separate assessments of the surface and the subsurface estates of the

Josiah Haines Warrant during the redemption period. And whether someone was

at fault for the lack of such separate assessments does not change the fact that there

were not separate assessments.

      In sum, because there were not separate assessments of the surface and

subsurface estates, we conclude based on Herder Spring, that the 1908 tax sale of

the Josiah Haines Warrant was a sale of the entire property, including the
                                          82
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 83 of 98




subsurface estate. Accordingly, if the land was unseated, there was a title wash,

whereby the subsurface estate was reunited with the surface estate. Of course, as

stated above, if the land was seated, then there was not a title wash.



             5. The 1920 Deed.

      In addition to arguing that the 1908 tax sale did not result in a title wash, the

Proctor Trusts contend that the Game Commission did not obtain title to the

subsurface estate of the Josiah Haines Warrant through the 1920 deed from CPLC

to the Commonwealth. More specifically, the Proctor Trusts contend that the

reservation in CPLC’s deed to the Commonwealth estops the Game Commission

from claiming title to the subsurface estate.

      As set forth above, by deed dated December 14, 1920, CPLC conveyed to

the Commonwealth 7,492.9 acres of land, including the Josiah Haines Warrant. Id.

at ¶ 37. The CPLC-Commonwealth Deed provides as follows:

      This conveyance is made subject to all the minerals, coal, oil,
      gas or petroleum found now or hereafter on, or under the
      surface of any or all of the lands above described in each of the
      above mentioned parts or divisions; together with the right and
      privilege o[f] ingress, egress and regress upon said lands for the
      purpose of prospecting for, or developing, working or removing
      the same, as fully as the said minerals and rights were excepted
      and reserved in deed dated Oct. 27, 1894 from Thomas E.
      Proctor et al to the Union Tanning Company, recorded in the
      office for recording deeds in Bradford County in deed book
      Vol. 205, page 436.


                                          83
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 84 of 98




       Also subject to all the reservations, exceptions, covenants and
       stipulations contained in said recited deed from Thomas E.
       Proctor et al to the Union Tanning Company, and in deed from
       the Union Tanning Company to the Central Pennsylvania
       Lumber Company, above recited, dated May 25, 1903, of
       record as aforesaid in deed book Vol. 251 page 520.
Id. at ¶ 38.

       Also, as detailed above, there is are genuine factual disputes about whether

the 1908 tax sale of the Josiah Haines Warrant resulted in a title wash. If there was

no title wash, then CPLC did not own the subsurface estate and could not have

transferred that subsurface estate to the Commonwealth by the 1920 Deed. On the

other hand, if the 1908 tax sale did result in a title wash, which extinguished prior

reservations, McCauley, as the purchaser at that tax sale, became the “first link in a

new chain of title.” Herder Spring, 143 A.3d at 378. The issue is then whether the

1920 CPLC-Commonwealth Deed conveyed both the surface and subsurface estate

to the Commonwealth. The remaining discussion assumes that the 1908 tax sale

resulted in a title wash.

       The Proctor Trusts rely on Elliott v. Moffett, 74 A.2d 164 (Pa. 1950), in

support of their argument that based on the CPLC-Commonwealth Deed, the Game

Commission is estopped from claiming that it owns the subsurface estate of the

Josiah Haines Warrant. Elliott involved the “relative rights and duties of a

mortgagor and a mortgagee in possession under a long continued and unchallenged

occupancy.” Id. at 165. More specifically, an issue in the case was whether the

                                          84
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 85 of 98




those claiming title under the mortgagor, who had not challenged the possession of

the property by the mortgagee, were barred by laches from redeeming the property.

Id. at 166. In that regard, the Pennsylvania Supreme Court concluded that

generally a mortgagor loses his right of redemption after the mortgagee has been in

possession of the property for 20 years “without accounting or without admitting

that he possesses a mortgage title only.” Id. at 167. But the court concluded that

“such a result would not follow if, during the twenty years, the mortgagee admitted

that he possessed a mortgage title only.” Id. In this context, the court in Elliott

stated: “It is a well established principle that one claiming under a deed is bound

by any recognition it contains of title in another.” Id. And the court concluded that

given that a later deed of assignment of the mortgage recognized the mortgagor’s

right of redemption, those claiming under the mortgagor were not barred by laches.

Id.

      The situation in the instant case, however, differs from the situation in

Elliott. In this case, the Proctor Trusts are seeking to use the language in the deed

not to show that a mortgagee acknowledged that he held a mortgage title only, but

rather to estop the Game Commission from claiming title to the subsurface estate.

Elliott is a slender reed on which to base such an argument. This is particularly so

because if the 1908 tax sale resulted in a title wash, at the time of the 1920 CPLC-

Commonwealth Deed, the Proctor heirs were strangers to the property and to the

                                          85
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 86 of 98




CPLC-Commonwealth Deed. See generally Miller v. Holman, 1855 WL 6987, at

*2 (Pa. 1855) (“The argument that the recitals are to have the effect of an estoppel,

is conclusively answered by the fact that Holman, the defendant, was neither a

party nor a privy to the deed, and none others can take advantage of an estoppel.”).

      The Proctor Trusts also rely on Herder Spring, 143 A.3d at 378, which cited

Elliott in connection with an estoppel argument similar to the one raised by the

Proctor Trusts here. In Herder Spring, the deed to the Hunting Club after the tax

sale provided “‘[t]his conveyance is subject to all exceptions and reservations as

are contained in the chain of title,’ without specifying the Keller reservation.” Id. at

361. There, invoking the doctrine of estoppel by deed, the Keller Heirs argued that

that language reinvigorated their pre-tax sale reservation of the subsurface estate.

Id. at 362. The Pennsylvania Supreme Court rejected that argument:

      As the Keller Heirs recognize, “[i]t is a well established
      principle that one claiming under a deed is bound by any
      recognition it contains of title in another.” Elliott, 365 Pa. at
      252, 74 A.2d 164. However, in that case, the deed specifically
      mentioned the name of the person who had a claim upon the
      land, in contrast to the deed in the case at bar which generically
      stated that the deed was subject to any reservations “contained
      in the chain of title.” Elliott, 365 Pa. at 252–53, 74 A.2d 164.

      We conclude that at the time of the 1959 Deed to Herder
      Spring, there was no reservation “contained in the title” because
      the 1935 tax sale extinguished the prior reservation of the
      subsurface estate. Notably, a manual from the time of the 1935
      tax sale, remarked that because “the land itself is responsible
      for the taxes regardless of who is the owner, a purchaser at a tax
      sale becomes the first link in a new chain of title and he need
                                          86
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 87 of 98




      not prove the title back of the same.” William W. Hall, A
      Manual on Title Searches and Passing Titles in Pennsylvania, §
      138 (1934). Accordingly, we find this issue meritless.

Id. at 378.

      Here, unlike in Herder Spring, the deed at issue does specifically mention

the Proctor reservation of the subsurface estate. Thus, the question is whether that

warrants a result different from the result in Herder Spring. For the reasons

discussed below, we conclude not.

      If the 1908 tax sale resulted in a title wash, after the tax sale, there was no

longer a reservation of the subsurface estate. The language of the 1920 deed did

not then revive such a reservation. See generally Sagamore Big Game Club, 265

F.3d at 201 (“The reservation [in Proctor’s deed to the Elk Tanning Company after

the tax sale] could not revive in Proctor the legal title which he had lost by the

earlier tax sale.”). The Game Commission argues that after the tax sale, the

Proctor heirs were strangers to the title, and as such the stranger-to-the-title rule

renders the relevant provision of the 1920 deed ineffective to vest title in the

Proctor Trusts.

      Under the stranger-to-the-title rule, “a reservation/exception of rights in a

stranger to a deed is ineffective to transfer any interests to the stranger.” In re

Condemnation by Cty. of Allegheny of Certain Coal, Oil, Gas, Limestone, Mineral

Properties, 719 A.2d 1, 3–4 (Pa. Commw. Ct. 1998) (“Allegheny”) (agreeing “that


                                           87
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 88 of 98




the common law rule is that generally a reservation/exception of rights in a

stranger to a deed is ineffective to transfer any interests to the stranger” and

concluding that the interest attempted to be reserved/except in favor of a stranger

to the deed remained in the grantor of the deed); see also Miller, 1855 WL 6987, at

*3 (stating that recitals in a deed standing by themselves do not establish an

outstanding title in a stranger to the deed).

       The Proctor Trusts respond that Thomas Proctor and the Proctor heirs were

not strangers to the title. They cite Strayer v. Johnson, 1 A. 222, 223 (Pa. 1885), a

case in which the purchaser of property at a tax sale claimed the he was entitled to

damages for timber cut from the land. There was in that case, however, a dispute

as to the location of the property that had been determined by a prior court case

against the individual who had owned the property before the tax sale. Id. at 223–

24. In concluding that the purchaser at the tax sale could not relitigate the issue as

to the location that had been decided before he purchased the property, the court

stated that “a purchaser at [a] treasurer’s sale is in privity to the title, if any, that is

divested by the sale and passes to him.” Id. at 225. But, as set forth above, Herder

Spring concluded that where there is a title wash, a purchaser at a tax sale is ‘“the

first link in a new chain of title.’” 143 A.3d at 378 (quoting William W. Hall, A

Manual on Title Searches and Passing Titles in Pennsylvania, § 138 (1934)).

Thus, if the tax sale here resulted in a title wash extinguishing the Proctor

                                             88
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 89 of 98




reservation, McCauley became the first link in a new chain of title, and Thomas

Proctor and the Proctor heirs were strangers to the CPLC-Commonwealth Deed.

Thus, under the stranger-to-the-title rule, the CPLC-Commonwealth Deed was

ineffective in reserving the subsurface estate to the Proctor heirs.

      In a footnote, the Proctor Trusts correctly assert that Allegheny, as a decision

of the Commonwealth Court, is not “conclusive” or “controlling” as to whether the

stranger-to-the-title rule is part of the law of Pennsylvania. Doc. 138 at 33 n.12.

And they assert that there is good reason to doubt the soundness of Allegheny

“since it is (at best) only thinly rooted in Pennsylvania jurisprudence.” Id. In this

regard, they note that Allegheny cites only West Virginia and Arkansas cases in

support of the stranger-to-the-title rule. Id. Further, the Proctor Trusts assert that

the Pennsylvania Superior Court in Murphy v. Karnek, 160 A.3d 850, 859 (Pa.

Super. Ct. 2017), expressed skepticism as to whether the stranger-to-the-title rule is

even a rule of Pennsylvania law. Id. But Karnek did not express skepticism as to

the rule. Rather, Karnek cited Allegheny as follows: ‘“The common law rule is

that generally a reservation/exception of rights in a stranger to a deed is ineffective

to transfer any interests to the stranger.’” Karnek, 160 A.3d at 859 (quoting

Allegheny, 719 A.2d at 3). But in Karnek, the Superior Court determined that the

rule did not apply in that case. Id. at 859–60.




                                           89
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 90 of 98




      The Proctor Trusts further assert that the stranger-to-the-title rule “does

violence to more deeply rooted principles of Pennsylvania law—including the rule

set down in Elliott v. Moffett and the overarching principles that the Court should

‘ascertain and effectuate what the parties intended,’ and that ‘effect must be given

to all the language of the instrument and no part shall be rejected if it can be given

a meaning . . . .’” Doc. 138 at 33 n.12 (emphasis in original) (quoting Brookbank v.

Benedum-Trees Oil Co., 131 A.2d 103, 107, 107 n.6 (Pa. 1957)). The Proctor

Trusts, however, do not explicitly argue that the stranger-to-the-title rule is not a

part of Pennsylvania law.

      We need not, however, rest our decision on the stranger-to-the-title rule

because the language of the deed does not express the intent to create a new

reservation or exception of subsurface estate in favor of the Proctor heirs or to

reserve the subsurface estate to CPLC. The following principles apply to the

interpretation of a deed:

      The same principles that apply to the interpretation of a contract
      apply to the interpretation of a deed. The nature and quantity of
      the interest conveyed by a deed must be ascertained from the
      instrument itself. . . . [W]e seek to ascertain not what the parties
      may have intended by the language but what is the meaning of
      the words, . . . Thus, the language of the deed shall be
      interpreted in the light of the subject matter, the apparent object
      or purpose of the parties and the conditions existing when it
      was executed. If the deed is ambiguous, then all of the
      attending circumstances existing at the time of the execution of
      the instrument should be considered to aid in determining the
      apparent object of the parties. When parol evidence is
                                          90
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 91 of 98




      admissible, it must generally have a foundation in pre-existing
      evidence of fraud, accident or mistake, except when it is
      introduced not to contradict or vary, but to explain the contract,
      as when something is omitted . . . so as to qualify the tribunal
      passing upon the writing to interpret it truly according to the
      intent of the parties.

Starling v. Lake Meade Prop. Owners Ass’n, Inc., 162 A.3d 327, 341 (Pa. 2017)

(internal citations, quotations marks, and italics omitted).

      The Proctor Trusts contend that CPLC did not intend to transfer the

subsurface estate to the Commonwealth and the Commonwealth did not intend to

receive it. Before turning to the relevant language of the deed, we note that the

Proctor Trusts cite to evidence outside the deed to support their argument

regarding the intent of the parties. This evidence includes that the agreement of

sale from CPLC to the Commonwealth, which provided that the sale was “subject

to the following exceptions, reservations and conveyances:

             RESERVING AND SAVING unto Thomas E. Proctor
      and Jonathan A. Hill, their heirs and assigns, all the minerals,
      coal, oil gas or petroleum found now or hereafter on, or under
      the surface of any or all of the lands described in each of the
      above mentioned parts or divisions; together with the right and
      privilege of ingress, egress and regress upon said lands for the
      purpose of prospecting for, or developing, working or removing
      the same, as fully as the said minerals and rights were excepted
      and reserved in deed dated Oct. 27, 1894 from Thomas E.
      Proctor et al to the Union Tanning Company, recorded in the
      office for recording deeds in Bradford County in deed book
      Vol. 205, page 436.

            The deed would be subject to all the reservations,
      exceptions, covenants and stipulations contained in said recited

                                          91
       Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 92 of 98




       deed from Thos. E. Proctor, et al to the Union Tanning
       Company, and in deed from the Union Tanning Company to the
       Central Pennsylvania Lumber Company dated May 25, 1903,
       recorded in the office for recording deeds in Bradford County in
       Deed Book 251, page 520, on June 11, 1913.
Doc. 95 at ¶ 35. The Proctor Trusts also observe that CPLC’s Board of Directors,

by resolution dated April 6, 1920, approved the sale of property to the

Commonwealth, including the Josiah Haines Warrant, and the execution of a

special warranty deed for the subject properties containing “a complete description

of said lands together with all exceptions, reservations, covenants and stipulations

to be embodied in said deed as follows,” including the Proctor and Hill reservation.

Id. at ¶ 36.

       Further, in connection with the 1920 purchase of properties from CPLC,

including the Josiah Haines Warrant, the Board of Game Commissioners retained

John E. Potter to examine the titles of the properties in advance of the conveyance.

Id. at ¶ 39. By letter dated November 22, 1920, Mr. Potter sent a letter to CPLC

reporting on his title examination. Id. at ¶ 40. After reciting the exceptions and

reservations quoted above, as set forth in the agreement for sale, Mr. Potter stated

that “[i]n the preparation of this report, therefore, no references are made to any

exceptions, reservations or adverse conveyances which are included in the above

exceptions contained in the agreement for sale.” Id. Mr. Potter signed his letter as

“Examiner of Titles to the Board of Game Commissioners.” Id. Also, on January


                                          92
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 93 of 98




11, 1921, Mr. Potter wrote to Seth E. Gordon, Secretary of the Board of Game

Commissioners, stating that “I hereby certify that I have made a careful

examination of the record title of the Central Pennsylvania Lumber Company to a

certain tract of land,” including the Josiah Haines Warrant, “and find the same to

be now vested in the said Central Pennsylvania Lumber Company in fee simple,

free and clear of all encumbrances of record, except the reservations expressly set

forth in the Agreement for sale in this case.” Id. at ¶ 43.26

      Although the Proctor Trusts point to the above evidence in support of their

contention that CPLC did not intend to transfer the subsurface estate to the

Commonwealth and the Commonwealth did not intend to receive it, as the Proctor

Trusts do not allege fraud, accident, or mistake in connection with the deed, such

parol evidence is only admissible if the deed in question in ambiguous See

Starling, 162 A.3d at 341. Yet the Proctor Trusts assert the that the deed is

“unambiguous.” Doc. 138 at 31.

      As neither party contends, and we do not find, that the language of the deed

is ambiguous, we limit our consideration to the language of the deed. We agree

with the Game Commission that the wording of the deed does not show an intent to

26
   The Game Commission asserts that it disputes this statement, but it does not
contend that the letter does not say what the Proctor Trusts assert it says. Rather, it
appears that the Game Commission disputes the relevance of this letter; it asserts
that this letter “indicates only that the quality of title was such that it could be
acquired, and does not reinvigorate long lost exceptions or reservations which were
extinguished in some instances and effective in others.” Doc. 121 at ¶ 43.
                                            93
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 94 of 98




reserve the mineral rights to the Proctor heirs. The Game Commission suggests

that the “subject to” provisions of the CPLC-Commonwealth Deed do not impose

new restrictions on the property, but rather, were meant as a precautionary measure

to protect CPLC from liability for any restrictions that may apply the property. In

support, the Game Commission cites Burns v. Baumgardner, 449 A.2d 590, 593

(Pa. Super. Ct. 1982), in which the Pennsylvania Superior Court concluded that a

“subject to” clause in a deed restriction did not create new restrictions or expand

existing restrictions but was “merely an acknowledgment that building restrictions

existed with respect to a portion of the tract.” The court reasoned:

      [T]he fact that a conveyance is made ‘subject to’ restrictions set
      forth in some other deed or instrument referred to will not,
      without more, make the restrictions applicable to the property
      conveyed, if in fact the restrictions do not otherwise apply
      thereto. If the ‘subject to’ language of the instrument in
      question refers to restrictions which in fact do not exist at all, it
      does not operate to impose the supposed restrictions on the
      granted land.” 20 Am.Jur.2d Covenants, Conditions, and
      Restrictions, § 169, at 728. See also: De Sanno v. Earle, 273 Pa.
      265, 117 A. 200 (1922); Smith v. Second Church of Christ,
      Scientist, 87 Ariz. 400, 351 P.2d 1104 (1960); Procacci v.
      Zacco, Fla.App., 324 So.2d 180 (1975); Wiley v. Schorr,
      Tex.Civ.App., 594 S.W.2d 484 (1979); Annotation, 84
      A.L.R.2d 780 (1962). “Although such reference [i.e., ‘subject
      to’] does not impose new restrictions on the land, it nonetheless
      serves a very necessary and desirable purpose for the grantor.
      When property is conveyed by warranty deeds . . . it is in the
      interest of the grantors that the conveyance be made subject to
      every restriction or encumbrance which not only does apply to
      such property but also may apply. The inclusion of restrictions
      in the ‘subject to’ clause may thus express a wise precaution on
      the part of the grantor (cf. Donahoe v. Turner, 204 Mass. 274,
                                          94
        Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 95 of 98




        90 N.E. 549 [1910] ). It would indeed be foolhardy for a
        grantor who is delivering a warranty deed to fail to refer to a
        restriction which may at some time in the future be held to
        apply to his property, merely to avoid the criticism of excess
        wordiness. Thus, it is not unusual for conveyances to be made
        subject to all recorded covenants, easements and restrictions,
        without specific enumeration, and it would be inappropriate, to
        say the least, to infer restrictions because it may subsequently
        turn out that none then applied to the property.” Smith v. Second
        Church of Christ, Scientist, supra, 87 Ariz. at 408, 351 P.2d at
        1109.

Id.

        The Proctor Trusts seek to distinguish Burns on the basis that whereas the

restriction at issue in Burns never applied to the portion of the tract at issue, here

the “reservation” applied to the Josiah Haines Warrant “from its onset in 1894

through the [Game Commission]’s purchase.” Doc. 138 at 31. But as discussed

above, if the 1908 tax sale resulted in a title wash, it is not true that the Proctor

reservation was in existence in 1920 at the time of the CPLC-Commonwealth

Deed.

        In accordance with Burns, “in general, the principal function of a subject-to

clause in a deed is to protect a grantor against a claim for breach of warranty when

some mineral interest is already outstanding.” Wenske v. Ealy, 521 S.W.3d 791,

796 (Tex. 2017); see also PA Energy Vision, LLC v. S. Avis Realty, Inc., 120 A.3d

1008, 1016 (Pa. Super. Ct. 2015) (stating that the purpose of the “subject to” clause

in the deed there was “to note specifically any encumbrances, limitations or


                                           95
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 96 of 98




reservations that might affect the interest conveyed by Conrail”). But a “subject

to” clause can be used for other purposes as well. Wenske, 521 S.W.3d at 796–98.

And the intent of such a clause must be based on the deed in its entirety. Id. at 798;

see also Rubel v. Johnson, 101 N.E.3d 1092, 1103 (Ohio Ct. App. 2017) (“Even if

the bare phrase ‘subject to’ does not denote the creation of affirmative rights,

affirmative rights can be created due to the words used in conjunction with the

phrase.”).

      Here, the Proctor Trusts have not pointed to any other language in the deed

that would lead to a reasonable inference that the “subject to” clause was intended

to serve a purpose other than its usual purpose of limiting the warranty. And the

“subject to” clause in the CPLC-Commonwealth Deed does not contain any

language indicating that it was to operate as a new reservation or exception, but

clauses that follow the “subject to” clause do contain such language, see doc. 97-1

at 85 (“Also excepting and reserving unto the grantor, its successors and assigns . .

. ”). Thus, we conclude that the “subject to” clause was intended to operate as a

limitation on the warranty of the CPLC. Accordingly, assuming the 1908 tax sale

resulted in a title wash, the CPLC-Commonwealth Deed does not provide a basis

for holding that the subsurface estate is vested in the Proctor Trusts rather than the

Game Commission.




                                          96
      Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 97 of 98




V. Recommendations.
      Based on the foregoing, we recommend that the Court grant in part and deny

in part the Proctor Trusts’ motion (doc. 136) to strike the Wilkinson declaration.

More specifically, we recommend that the Court strike Wilkinson’s discussion of

the Supreme Court’s decision in Herder Spring, and Wilkinson’s legal

conclusions: (1) that the Proctor Trusts do not have an interest in the Subsurface

Estate; (2) that the Commonwealth has title to the Subsurface Estate, (3) that 100%

of both the surface estate and the oil, gas, and mineral estate is vested in the

Commonwealth; (4) that the 1908 tax sale resulted in a “Title Wash” that

extinguished the prior reservation of oil, gas, and mineral rights; and (5) that the

1920 deed from CPLC to the Commonwealth does not contain clear language of

reservation in favor of CPLC.

      We also recommend that the Court deny the parties’ motions (docs. 94 &

123) for partial summary judgment.



      The Parties are further placed on notice that pursuant to Local Rule 72.3:

      Any party may object to a magistrate judge’s proposed findings,
      recommendations or report addressing a motion or matter described in
      28 U.S.C. ' 636 (b)(1)(B) or making a recommendation for the
      disposition of a prisoner case or a habeas corpus petition within
      fourteen (14) days after being served with a copy thereof. Such party
      shall file with the clerk of court, and serve on the magistrate judge and
      all parties, written objections which shall specifically identify the
      portions of the proposed findings, recommendations or report to

                                          97
Case 1:12-cv-01567-CCC Document 155 Filed 02/21/19 Page 98 of 98




which objection is made and the basis for such objections. The
briefing requirements set forth in Local Rule 72.2 shall apply. A
judge shall make a de novo determination of those portions of the
report or specified proposed findings or recommendations to which
objection is made and may accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge.
The judge, however, need conduct a new hearing only in his or her
discretion or where required by law, and may consider the record
developed before the magistrate judge, making his or her own
determination on the basis of that record. The judge may also receive
further evidence, recall witnesses or recommit the matter to the
magistrate judge with instructions.

Submitted this 21st day of February, 2019.




                                      S/Susan E. Schwab
                                      Susan E. Schwab
                                      Chief United States Magistrate Judge




                                 98
